Exhibit 10.23

EXECUTION VERSION

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of October 20, 2016 and
is entered into by and among Shay Intermediate Holding II Corporation, a
Delaware corporation (“Holdings”), PAE Holding Corporation, a Delaware
corporation (the “Lead Borrower”), the certain Subsidiaries of the Lead Borrower
that become a party hereto from time to time as a Borrower or Guarantor, Bank of
America, N.A. (“Bank of America”), as collateral agent for the holders of the
Revolving Credit Obligations (together with its permitted successors and assigns
(including in connection with any Refinancing), the “Revolving Credit Collateral
Agent”), Bank of America, as collateral agent for the holders of the Initial
Fixed Asset Obligations (together with its permitted successors and assigns, the
“Initial Fixed Asset Collateral Agent”) and Bank of America, as collateral agent
for the holders of the Second Lien Initial Fixed Asset Obligations (together
with its permitted successors and assigns, the “Second Lien Initial Fixed Asset
Collateral Agent”). Capitalized terms used in this Agreement have the meanings
assigned to them in Section 1 below or, if not otherwise defined, the Revolving
Credit Agreement (as such term is defined below).

RECITALS

The Borrowers, Holdings, the Guarantors, the lenders and agents party thereto,
Bank of America, as Revolving Credit Administrative Agent and Revolving Credit
Collateral Agent have entered into that certain revolving credit agreement,
dated as the date hereof, providing a revolving credit and letter of credit
facility to the Borrowers (as amended, supplemented, amended and restated,
replaced, Refinanced or otherwise modified from time to time, the “Revolving
Credit Agreement”);

Holdings, the Borrowers, the lenders from time to time party thereto, Bank of
America, as Initial Fixed Asset Administrative Agent and Initial Fixed Asset
Collateral Agent, are party to that certain first lien term loan credit
agreement, dated as of the date hereof, providing a term loan facility (as
amended, supplemented, amended and restated, replaced, Refinanced or otherwise
modified from time to time, the “Initial Fixed Asset Facility Agreement”);

Holdings, the Borrowers, the lenders from time to time party thereto, Bank of
America, as Second Lien Initial Fixed Asset Administrative Agent and Second Lien
Initial Fixed Asset Collateral Agent, are party to that certain second lien term
loan credit agreement, dated as of the date hereof, providing a term loan
facility (as amended, supplemented, amended and restated, replaced, Refinanced
or otherwise modified from time to time, the “Second Lien Initial Fixed Asset
Facility Agreement,” and together with the Revolving Credit Agreement and the
Initial Fixed Asset Facility Agreement, the “Credit Agreements”);

The Revolving Credit Agreement, the Initial Fixed Asset Facility Agreement and
the Second Lien Initial Fixed Asset Facility Agreement permit the Borrowers and
the other Grantors to incur additional indebtedness secured by a Lien on the
Collateral ranking equal to the Lien securing the applicable Credit Agreement;



--------------------------------------------------------------------------------

In order to induce the Revolving Credit Administrative Agent, the Revolving
Credit Collateral Agent and the Revolving Credit Lenders to enter into the
Revolving Credit Agreement, in order to induce the Initial Fixed Asset
Administrative Agent, the Initial Fixed Asset Collateral Agent and the Initial
Fixed Asset Lenders to enter into the Initial Fixed Asset Facility Agreement,
and in order to induce the Second Lien Initial Fixed Asset Administrative Agent,
the Second Lien Initial Fixed Asset Collateral Agent and the Second Lien Initial
Fixed Asset Lenders to enter into the Second Lien Initial Fixed Asset Facility
Agreement, the Revolving Credit Collateral Agent, the Initial Fixed Asset
Collateral Agent and the Second Lien Initial Fixed Asset Collateral Agent have
agreed to the relative priority of their respective Liens on the Collateral and
certain other rights, priorities and interests as set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“ABL Collateral” means the following assets of the Borrowers and the Guarantors:
(a) all Accounts Receivable (except to the extent constituting proceeds of
Equipment, real property, Intellectual Property or Equity Interests or
evidencing any intercompany loans); (b) all Inventory; (c) all Instruments,
Payment Intangibles, Chattel Paper and other contracts, in each case,
evidencing, or substituted for, any Accounts Receivable referred to in clause
(a) above; (d) all guarantees, letters of credit, security and other credit
enhancements in each case for the Accounts Receivable referred to in clause
(a) above; (e) all Documents for any Inventory referred to in clause (b) above;
(f) all Commercial Tort Claims and General Intangibles (other than Intellectual
Property, Equity Interests and intercompany debt) to the extent relating to any
of the Accounts Receivable referred to in clause (a) above or Inventory; (g) all
Deposit Accounts, Securities Accounts (including all cash and other funds on
deposit therein, except any such account which holds solely identifiable
proceeds of the Fixed Asset Collateral) and Investment Property (excluding any
Equity Interests); (h) all tax refunds (other than tax refunds relating to real
property, Intellectual Property, Equipment or Equity Interests); (i) all
Supporting Obligations, documents and books and records relating to any of the
foregoing; and (j) all substitutions, replacements, accessions, products or
Proceeds (including, without limitation, insurance proceeds) of any of the
foregoing; provided, however, that to the extent that identifiable Proceeds of
Fixed Asset Collateral are deposited or held in any Deposit Accounts or
Securities Accounts that constitute ABL Collateral after an Enforcement Notice,
then (as provided in Section 3.5 below) such Collateral or other identifiable
Proceeds shall be treated as Fixed Asset Collateral for purposes of this
Agreement. Terms used in this definition and not otherwise defined herein shall
have the meanings given to such terms in the UCC.

“Access Acceptance Notice” has the meaning assigned to that term in Section
3.3(b).

 

-2-



--------------------------------------------------------------------------------

“Access Period” means for each parcel of Mortgaged Premises the period, after
the commencement of an Enforcement Period, which begins on the day that the
Revolving Credit Collateral Agent provides the Controlling Fixed Asset
Collateral Agent with the notice of its election to request access to any
Mortgaged Premises pursuant to Section 3.3(b) below and ends on the earliest of
(i) the 180th day after the Revolving Credit Collateral Agent obtains the
ability to use, take physical possession of, remove or otherwise control the use
or access to the Collateral located on such Mortgaged Premises following a
Collateral Enforcement Action plus such number of days, if any, after the
Revolving Credit Collateral Agent obtains access to such Collateral that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to Collateral located on such Mortgaged Premises, (ii) the date on
which all or substantially all of the ABL Collateral located on such Mortgaged
Premises is sold, collected or liquidated, (iii) the date on which the Discharge
of Revolving Credit Obligations occurs and (iv) the date on which the Revolving
Credit Default or the Fixed Asset Default that was the subject of the applicable
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the Revolving Credit Collateral Agent or the Controlling Fixed
Asset Collateral Agent, as applicable, or waived in writing in accordance with
the requirements of the applicable Credit Agreement.

“Accounts Receivable” means (i) all “Accounts,” as such term is defined in the
UCC and (ii) all other rights to payment of money or funds, whether or not
earned by performance, (a) for Inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) owed by a credit card issuer or by a credit card processor
resulting from purchases by customers using credit or debit cards issued by such
issuer in connection with the transactions described in clauses (a) and (b)
above, whether such rights to payment constitute Payment Intangibles,
Letter-of-Credit Rights or any other classification of property, or are
evidenced in whole or in part by Instruments, Chattel Paper, General Intangibles
or Documents. Terms used in this definition and not otherwise defined herein
shall have the meanings given to such terms in the UCC.

“Additional Fixed Asset Claimholders” means, at any relevant time, the holders
of Additional Fixed Asset Obligations at that time and the trustees, agents and
other representatives of the holders of any Additional Fixed Asset Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Additional Fixed Asset Document
outstanding at such time.

“Additional Fixed Asset Collateral Agent” means, in the case of any Additional
Fixed Asset Instrument and the Additional Fixed Asset Claimholders thereunder,
the trustee, administrative agent, collateral agent, security agent or similar
agent under such Additional Fixed Asset Instrument that is named as the
Representative in respect of such Additional Fixed Asset Instrument in the
applicable Joinder Agreement.

“Additional Fixed Asset Collateral Documents” means any security agreements,
pledge agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes and any other documents or instruments now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Additional Fixed Asset Obligations
owed thereunder to any Additional Fixed Asset Claimholders or under which rights
or remedies with respect to such Liens are governed.

 

-3-



--------------------------------------------------------------------------------

“Additional Fixed Asset Debt” means the principal amount of Indebtedness issued
or incurred under any Additional Fixed Asset Instrument.

“Additional Fixed Asset Documents” means any Additional Fixed Asset Instrument,
Additional Fixed Asset Collateral Document and any other Credit Document (or
equivalent term as defined in any Additional Fixed Asset Instrument) and each of
the other agreements, documents and instruments providing for or evidencing any
other Additional Fixed Asset Obligations, including any document or instrument
executed or delivered at any time in connection with any Additional Fixed Asset
Obligations, including any intercreditor or joinder agreement among holders of
Additional Fixed Asset Obligations, to the extent such are effective at the
relevant time.

“Additional Fixed Asset Instrument” means any (A) debt facilities, indentures or
commercial paper facilities providing for revolving credit loans, term loans,
notes, debentures, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
increased, replaced or refunded in whole or in part from time to time in
accordance with each applicable Secured Revolver/Fixed Asset Facility Document;
provided that none of the Revolving Credit Agreement, the Initial Fixed Asset
Facility Agreement, the Second Lien Initial Fixed Asset Facility Agreement or
any Refinancing of any of the foregoing in this proviso shall constitute an
Additional Fixed Asset Instrument at any time.

“Additional Fixed Asset Obligations” means all obligations of every nature of
each Grantor from time to time owed to any Additional Fixed Asset Claimholders
or any of their respective Affiliates under any Additional Fixed Asset Documents
that are secured on a pari passu or junior basis with the Initial Fixed Asset
Obligations or Second Lien Initial Fixed Asset Obligations, whether for
principal, interest, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing. “Additional Fixed Asset Obligations” shall
include all Post-Petition Interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Additional Fixed Asset Document whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Additional Pari First Lien Fixed Asset Obligations” means any Additional Fixed
Asset Obligations issued or incurred pursuant to an Additional Fixed Asset
Instrument ranking equal in right of security with the Initial Fixed Asset
Obligations.

 

-4-



--------------------------------------------------------------------------------

“Additional Pari Second Lien Fixed Asset Obligations” means any Additional Fixed
Asset Obligations issued or incurred pursuant to an Additional Fixed Asset
Instrument ranking equal in right of security with the Second Lien Initial Fixed
Asset Obligations.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by agreement or otherwise.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means each of the Bankruptcy Code, any similar federal, state
or foreign laws, rules or regulations for the relief of debtors or any
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Person
and any similar laws, rules or regulations relating to or affecting the
enforcement of creditors’ rights generally.

“Borrowers” means the borrowers under each Credit Agreement (each, a “Borrower”)

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Claimholders” means, collectively, the Revolving Credit Claimholders and the
Fixed Asset Claimholders.

“Collateral” means all of the assets and property now owned or at any time
hereafter acquired by any Grantor, whether real, personal or mixed, constituting
Revolving Credit Collateral and Fixed Asset Facility Collateral.

“Collateral Agents” means, collectively, (i) the Revolving Credit Collateral
Agent, (ii) the Initial Fixed Asset Collateral Agent, (iii) the Second Lien
Initial Fixed Asset Collateral Agent and (iv) each Additional Fixed Asset
Collateral Agent.

“Collateral Enforcement Action” means, collectively or individually for one or
more of the Collateral Agents, when a Revolving Credit Default or Fixed Asset
Default, as the case may be, has occurred and is continuing, whether or not in
consultation with any other Collateral Agent, any action by any Collateral Agent
to repossess or join any Person in repossessing, or exercise or join any Person
in exercising, or institute or maintain or participate in any action or
proceeding with respect to, any remedies with respect to any Collateral or

 

-5-



--------------------------------------------------------------------------------

commence the judicial enforcement of any of the rights and remedies under the
Credit Documents or under any applicable law, but in all cases (i) including,
without limitation, (a) instituting or maintaining, or joining any Person in
instituting or maintaining, any enforcement, contest, protest, attachment,
collection, execution, levy or foreclosure action or proceeding with respect to
any Collateral, whether under any Credit Document or otherwise, (b) exercising
any right of set-off with respect to any Credit Party or (c) exercising any
remedy under any Deposit Account Control Agreement (as defined in the Revolving
Credit Agreement), Dominion Account (as defined in the Revolving Credit
Agreement), or similar agreement or arrangement and (ii) excluding the
imposition of a default rate or late fee; provided, that notwithstanding
anything to the contrary in the foregoing, the exercise of rights or remedies by
the Revolving Credit Collateral Agent under any Deposit Account Control
Agreement or Dominion Account during a Liquidity Period (as defined in the
Revolving Credit Agreement) shall not constitute a Collateral Enforcement Action
under this Agreement.

“Contingent Obligations” means at any time, any indemnification or other similar
contingent obligations which are not then due and owing at the time of
determination and with respect to which no claim has been asserted at the time
of determination.

“Controlling Fixed Asset Collateral Agent” means (i) at any time there is only
one Series of Fixed Asset Obligations, the Fixed Asset Collateral Agent for such
Series, (ii) at any time there is only one Series of Pari First Lien Fixed Asset
Obligations, the Fixed Asset Collateral Agent for such Series, (iii) at any time
there is more than one Series of Pari First Lien Fixed Asset Obligations, the
“Applicable Authorized Representative” (or any similar term) (as defined in the
“Pari Passu Intercreditor Agreement” (as defined in the Initial Fixed Asset
Facility Agreement or any equivalent agreement as defined in any Fixed Asset
Document governing Pari First Lien Fixed Asset Obligations)), (iv) at any time
when the Fixed Asset Obligations consist solely of two or more Series of Pari
Second Lien Fixed Asset Obligations, the Controlling Pari Second Lien Fixed
Asset Collateral Agent.

“Controlling Pari Second Lien Fixed Asset Collateral Agent” means the Collateral
Agent of the Series of Pari Second Lien Fixed Asset Obligations that constitutes
the largest outstanding principal amount of any then outstanding Series of Pari
Second Lien Fixed Asset Obligations.

“Credit Documents” means, collectively, the Revolving Credit Documents and the
Fixed Asset Documents.

“Credit Party” means each Revolving Credit Party and each Fixed Asset Credit
Party.

“Deposit Account” as defined in the UCC.

“DIP Financing” has the meaning assigned to that term in Section 6.1(a).

 

-6-



--------------------------------------------------------------------------------

“Discharge of Fixed Asset Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under Fixed Asset
Documents and constituting Fixed Asset Obligations (other than obligations that
are not due and owing at such time under any Interest Rate Protection Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), Other Hedging Agreement (as
defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable) or Treasury Services Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), or any comparable terms under
any other Fixed Asset Document);

(b) payment in full in cash of all other Fixed Asset Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than Contingent Obligations, and
obligations that are not due and owing at such time under any Interest Rate
Protection Agreement (as defined in the Initial Fixed Asset Facility Agreement
or Second Lien Initial Fixed Asset Facility Agreement, as applicable), Other
Hedging Agreement (as defined in the Initial Fixed Asset Facility Agreement or
Second Lien Initial Fixed Asset Facility Agreement, as applicable) or Treasury
Services Agreement (as defined in the Initial Fixed Asset Facility Agreement or
Second Lien Initial Fixed Asset Facility Agreement, as applicable) or any
comparable terms under any other Fixed Asset Document); and

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Fixed Asset Obligations.

“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the Revolving
Credit Documents and constituting Revolving Credit Obligations (other than
Secured Bank Product Obligations (as defined in the Revolving Credit Agreement)
and Letters of Credit that are cash collateralized or backstopped, on terms
reasonably satisfactory to the Revolving Credit Administrative Agent);

(b) payment in full in cash of all other Revolving Credit Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than Secured Bank Product Obligations (as
defined in the Revolving Credit Agreement) and Letters of Credit that are cash
collateralized or backstopped, on terms reasonably satisfactory to the Revolving
Credit Administrative Agent);

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations; and

 

-7-



--------------------------------------------------------------------------------

(d) termination of all letters of credit issued under the Revolving Credit
Documents and constituting Revolving Credit Obligations or providing cash
collateral or backstop letters of credit acceptable to the Revolving Credit
Administrative Agent in an amount equal to 102% of the applicable outstanding
reimbursement obligation (in a manner reasonably satisfactory to the Revolving
Credit Administrative Agent).

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Documents” as defined in the UCC.

“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default or Fixed Asset Default has occurred and is continuing,
by either (a) in the case of a Revolving Credit Default, the Revolving Credit
Administrative Agent or the Revolving Credit Collateral Agent to the Controlling
Fixed Asset Collateral Agent or (b) in the case of a Fixed Asset Default, the
Controlling Fixed Asset Collateral Agent to the Revolving Credit Administrative
Agent, in each case, announcing that an Enforcement Period has commenced,
specifying the relevant event of default, stating the current balance of the
Revolving Credit Obligations or the Fixed Asset Obligations, as applicable.

“Enforcement Period” means the period of time following the receipt by either
the Revolving Credit Collateral Agent or the Controlling Fixed Asset Collateral
Agent of an Enforcement Notice until the earliest of (i) in the case of an
Enforcement Period commenced by the Controlling Fixed Asset Collateral Agent,
the Discharge of Fixed Asset Obligations, (ii) in the case of an Enforcement
Period commenced by the Revolving Credit Collateral Agent, the Discharge of
Revolving Credit Obligations, (iii) the Revolving Credit Collateral Agent or the
Controlling Fixed Asset Collateral Agent (as applicable) agrees in writing to
terminate its Enforcement Period, or (iv) the date on which the Revolving Credit
Default or the Fixed Asset Default that was the subject of the Enforcement
Notice relating to such Enforcement Period has been cured to the satisfaction of
the Revolving Credit Collateral Agent or the Controlling Fixed Asset Collateral
Agent, as applicable, or waived in writing in accordance with the requirements
of the applicable Credit Documents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“FACA” has the meaning assigned to that term in Section 4.1.

“Fixed Asset Claimholders” means, at any relevant time, the holders of Fixed
Asset Obligations at that time, including the Initial Fixed Asset Administrative
Agent, the Second Lien Initial Fixed Asset Administrative Agent, each Fixed
Asset Collateral Agent, the Additional Fixed Asset Claimholders, the Initial
Fixed Asset Claimholders and the Second Lien Initial Fixed Asset Claimholders.

“Fixed Asset Collateral” means all Real Estate Assets, Equipment, Intellectual
Property, Equity Interests in the Borrowers, the other Grantors and their
respective subsidiaries and other Collateral other than ABL Collateral and all
Supporting Obligations, documents and books and records relating to any of the
foregoing; and all substitutions, replacements, accessions, products or Proceeds
(including, without limitation, insurance proceeds) of any of the foregoing.

 

-8-



--------------------------------------------------------------------------------

“Fixed Asset Collateral Agents” means the Initial Fixed Asset Collateral Agent,
the Second Lien Initial Fixed Asset Collateral Agent and each Additional Fixed
Asset Collateral Agent.

“Fixed Asset Collateral Documents” means the Initial Fixed Asset Security
Documents, the Second Lien Initial Fixed Asset Security Documents and any
Additional Fixed Asset Collateral Documents.

“Fixed Asset Default” means an “Event of Default” or equivalent term (as defined
in any of the Fixed Asset Documents).

“Fixed Asset DIP Financing” has the meaning assigned to that term in Section
6.1(b).

“Fixed Asset Documents” means the Initial Fixed Asset Documents, the Second Lien
Initial Fixed Asset Documents and any Additional Fixed Asset Documents.

“Fixed Asset Facility Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be as security for any Fixed Asset Obligations.

“Fixed Asset Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Fixed Asset Obligations
or (except for this Agreement) under which rights or remedies with respect to
any such Liens are governed.

“Fixed Asset Obligations” means the Initial Fixed Asset Obligations, the Second
Lien Initial Fixed Asset Obligations and any Additional Fixed Asset Obligations.

“Fixed Asset Standstill Period” has the meaning set forth in Section 3.1(a)(1).

“Grantors” means the Borrowers, Holdings, each other Guarantor and each other
Person that is organized under the laws of the United States of America, any
State thereof or the District of Columbia that has or may from time to time
hereafter execute and deliver a Fixed Asset Collateral Document or a Revolving
Credit Collateral Document as a “grantor” or “pledgor” (or the equivalent
thereof).

“Guarantor” means, collectively, each “Guarantor” as defined in the Initial
Fixed Asset Facility Agreement, the Second Lien Initial Fixed Asset Facility
Agreement and the Revolving Credit Agreement.

“Holdings” has the meaning set forth in the Preamble to this Agreement.

 

-9-



--------------------------------------------------------------------------------

“Indebtedness” means and includes all “Indebtedness” within the meaning of the
Initial Fixed Asset Facility Agreement, the Second Lien Initial Fixed Asset
Facility Agreement, the Revolving Credit Agreement or any Additional Fixed Asset
Instrument, as applicable.

“Initial Fixed Asset Administrative Agent” has the meaning assigned to it in the
Recitals to this Agreement.

“Initial Fixed Asset Claimholders” means, at any relevant time, the holders of
Initial Fixed Asset Facility Obligations at that time including the “Secured
Creditors” as defined in the Initial Fixed Asset Security Agreement and the
Initial Fixed Asset Administrative Agent, the Initial Fixed Asset Collateral
Agent, the trustees, agents and other representatives of the holders of the
Initial Fixed Asset Obligations (including any holders of Initial Fixed Asset
Obligations pursuant to supplements executed in connection with the incurrence
of additional Indebtedness under the Initial Fixed Asset Facility Agreement),
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Initial Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Initial Fixed Asset Document
outstanding at such time.

“Initial Fixed Asset Collateral Agent” has the meaning assigned to it in the
Recitals to this Agreement.

“Initial Fixed Asset Collateral Documents” means the “Security Documents” (as
defined in the Initial Fixed Asset Facility Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Initial
Fixed Asset Obligations or under which rights or remedies with respect to such
Liens are governed.

“Initial Fixed Asset Documents” means the Initial Fixed Asset Facility
Agreement, the Initial Fixed Asset Collateral Documents and the other Credit
Documents (as defined in the Initial Fixed Asset Facility Agreement), any
Interest Rate Protection Agreement (as defined in the Initial Fixed Asset
Facility Agreement), Other Hedging Agreement (as defined in the Initial Fixed
Asset Facility Agreement) or Treasury Services Agreement (as defined in the
Initial Fixed Asset Facility Agreement) entered into by a Borrower or any of its
Restricted Subsidiaries with any “Secured Creditor” as defined in the Initial
Fixed Asset Security Agreement, and each of the other agreements, documents and
instruments providing for or evidencing any other Initial Fixed Asset
Obligation, including, to the extent applicable, any other document or
instrument executed or delivered at any time in connection with any Initial
Fixed Asset Obligations, including any intercreditor or joinder agreement among
holders of Initial Fixed Asset Obligations, to the extent such are effective at
the relevant time.

“Initial Fixed Asset Facility Agreement” has the meaning assigned to that term
in the Recitals to this Agreement.

“Initial Fixed Asset Lenders” means Lenders as defined under the Initial Fixed
Asset Facility Agreement.

 

-10-



--------------------------------------------------------------------------------

“Initial Fixed Asset Obligations” means all “Obligations,” as defined in the
Initial Fixed Asset Facility Agreement and all obligations of every nature of
each Grantor from time to time owed to any Initial Fixed Asset Claimholders or
any of their respective Affiliates under the Initial Fixed Asset Documents,
whether for principal, interest, fees, expenses, indemnification or otherwise
and all guarantees of any of the foregoing. “Initial Fixed Asset Obligations”
shall include all Post-Petition Interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Initial Fixed Asset Document whether or not the
claim for such Post-Petition Interest is allowed as a claim in such Insolvency
or Liquidation Proceeding.

“Initial Fixed Asset Security Agreement” means the Security Agreement, dated as
of the date hereof, among the Borrowers, each of the other grantors from time to
time party thereto and Bank of America, N.A., as collateral agent, as it may be
amended, supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization, winding-up or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets (other than any merger or
consolidation, liquidation, windup or dissolution not involving bankruptcy that
is expressly permitted pursuant to of the terms of each Revolving Credit
Agreement and each Fixed Asset Facility Agreement);

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy (other than any merger or consolidation, liquidation, windup or
dissolution not involving bankruptcy that is expressly permitted pursuant to the
terms of each Revolving Credit Agreement and each Fixed Asset Facility
Agreement);

(d) any case or proceeding seeking arrangement, adjustment, protection, relief
or composition of any debt or other property of any Grantor;

(e) any case or proceeding seeking the entry of an order of relief or the
appointment of a custodian, receiver, trustee or other similar proceeding with
respect to any Grantor or any property or Indebtedness of any Grantor; or

(f) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Joinder Agreement” means an agreement substantially in the form of Exhibit A,
or in a form otherwise acceptable to each Collateral Agent, after giving effect
to Sections 5.3 and 5.7, as applicable.

“Mortgaged Premises” means any Material Real Property which shall now or
hereafter be subject to a Fixed Asset Mortgage.

 

-11-



--------------------------------------------------------------------------------

“New Agent” has the meaning assigned to that term in Section 5.5.

“New Debt Notice” has the meaning assigned to that term in Section 5.5.

“Non-Controlling Fixed Asset Collateral Agent” means each Fixed Asset Collateral
Agent other than the Controlling Fixed Asset Collateral Agent.

“Notice of Occupancy” has the meaning assigned to that term in Section 3.3(b).

“Pari First Lien Fixed Asset Obligations” means the Initial Fixed Asset
Obligations and any Additional Pari First Lien Fixed Asset Obligations.

“Pari Second Lien Fixed Asset Obligations” means the Second Lien Initial Fixed
Asset Obligations and any Additional Pari Second Lien Fixed Asset Obligations.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Fixed Asset Documents or the Revolving Credit Documents,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Laws of any applicable jurisdiction or
in any such Insolvency or Liquidation Proceeding.

“Priority Collateral” with respect to the Revolving Credit Claimholders, all ABL
Collateral, and with respect to the Fixed Asset Claimholders, all Fixed Asset
Collateral.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Revolving Credit Administrative Agent” has the meaning assigned to that term in
the Preamble of this Agreement.

“Revolving Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement, including, for the avoidance of doubt, any
Refinancing of the Revolving Credit Agreement in effect on the Closing Date.

“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the “Secured Creditors” as
defined in the Revolving Security Agreement.

 

-12-



--------------------------------------------------------------------------------

“Revolving Credit Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Revolving Credit
Obligations.

“Revolving Credit Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

“Revolving Credit Collateral Documents” means the Security Documents and any
other agreement, document or instrument pursuant to which a Lien is granted by
any Grantor securing any Revolving Credit Obligations or under which rights or
remedies with respect to such Liens are governed.

“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement).

“Revolving Credit Documents” means the Revolving Credit Agreement and the other
Credit Documents (as defined in the Revolving Credit Agreement), any agreement
in respect of Secured Bank Product Obligation (as defined in the Revolving
Credit Agreement) and each of the other agreements, documents and instruments
providing for or evidencing any other Revolving Credit Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Revolving Credit Obligations, including any intercreditor or joinder agreement
among holders of Revolving Credit Obligations to the extent such are effective
at the relevant time, as each may be amended, restated, supplemented, modified,
renewed or extended from time to time in accordance with the provisions of this
Agreement.

“Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Agreement.

“Revolving Credit Obligations” means all “Obligations” (as defined in the
Revolving Security Agreement) and other obligations of every nature of each
Grantor from time to time owed to any Revolving Credit Claimholder or any other
respective Affiliates under the Revolving Credit Documents, whether for
principal, interest, (including Post-Petition Interest which, but for the filing
of a petition in bankruptcy with respect to such Grantor, would have accrued on
any obligation, whether or not a claim is allowed against such Grantor for such
Post-Petition Interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, fees, expenses, indemnification or
otherwise.

“Revolving Credit Party” means each “Credit Party” as defined in the Revolving
Credit Agreement.

“Revolving Credit Standstill Period” has the meaning set forth in Section
3.2(a)(1).

“Revolving Security Agreement” means the Security Agreement, dated as of
October 20, 2016, among the Borrowers, each of the other grantors from time to
time party thereto and Bank of America, N.A., as collateral agent, as it may be
amended, supplemented or otherwise modified from time to time.

 

-13-



--------------------------------------------------------------------------------

“Second Lien Initial Fixed Asset Administrative Agent” has the meaning assigned
to it in the Recitals to this Agreement.

“Second Lien Initial Fixed Asset Claimholders” means, at any relevant time, the
holders of Second Lien Initial Fixed Asset Facility Obligations at that time
including the “Secured Creditors” as defined in the Second Lien Initial Fixed
Asset Security Agreement and the Fixed Asset Administrative Agent, the Second
Lien Initial Fixed Asset Collateral Agent, the trustees, agents and other
representatives of the holders of the Second Lien Initial Fixed Asset
Obligations (including any holders of Second Lien Initial Fixed Asset
Obligations pursuant to supplements executed in connection with the incurrence
of additional Indebtedness under the Second Lien Initial Fixed Asset Facility
Agreement), the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Second Lien Initial Fixed Asset Document and each other
holder of, or obligee in respect of, any holder or lender pursuant to any Second
Lien Initial Fixed Asset Document outstanding at such time.

“Second Lien Initial Fixed Asset Collateral Agent” has the meaning assigned to
it in the Recitals to this Agreement.

“Second Lien Initial Fixed Asset Collateral Documents” means the “Security
Documents” (as defined in the Second Lien Initial Fixed Asset Facility
Agreement) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Second Lien Initial Fixed Asset Facility
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Second Lien Initial Fixed Asset Documents” means the Second Lien Initial Fixed
Asset Facility Agreement, the Second Lien Initial Fixed Asset Collateral
Documents and the other Credit Documents (as defined in the Second Lien Initial
Fixed Asset Facility Agreement), any Interest Rate Protection Agreement (as
defined in the Second Lien Initial Fixed Asset Facility Agreement), Other
Hedging Agreement (as defined in the Second Lien Initial Fixed Asset Facility
Agreement) or Treasury Services Agreement (as defined in the Second Lien Initial
Fixed Asset Facility Agreement) entered into by a Borrower or any of its
Restricted Subsidiaries with any “Secured Creditor” as defined in the Second
Lien Initial Fixed Asset Security Agreement, and each of the other agreements,
documents and instruments providing for or evidencing any other Second Lien
Initial Fixed Asset Obligation, including, to the extent applicable, any other
document or instrument executed or delivered at any time in connection with any
Second Lien Initial Fixed Asset Obligations, including any intercreditor or
joinder agreement among holders of Second Lien Initial Fixed Asset Obligations,
to the extent such are effective at the relevant time.

“Second Lien Initial Fixed Asset Facility Agreement” has the meaning assigned to
that term in the Recitals to this Agreement.

“Second Lien Initial Fixed Asset Lenders” means Lenders as defined under the
Second Lien Initial Fixed Asset Facility Agreement.

 

-14-



--------------------------------------------------------------------------------

“Second Lien Initial Fixed Asset Obligations” means all “Obligations,” as
defined in the Second Lien Initial Fixed Asset Facility Agreement and all
obligations of every nature of each Grantor from time to time owed to any Second
Lien Initial Fixed Asset Claimholders or any of their respective Affiliates
under the Second Lien Initial Fixed Asset Documents, whether for principal,
interest, fees, expenses, indemnification or otherwise and all guarantees of any
of the foregoing. “Second Lien Initial Fixed Asset Obligations” shall include
all Post-Petition Interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Initial Fixed Asset Document whether
or not the claim for such Post-Petition Interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

“Second Lien Initial Fixed Asset Security Agreement” means the Security
Agreement, dated as of the date hereof, among the Borrowers, each of the other
grantors from time to time party thereto and Bank of America, N.A., as
collateral agent, as it may be amended, supplemented or otherwise modified from
time to time.

“Secured Revolver/Fixed Asset Documents” means the Fixed Asset Documents and the
Revolving Credit Documents.

“Securities Account” as defined in the UCC.

“Series” means, with respect to any Fixed Asset Obligations, each of (i) the
Initial Fixed Asset Obligations, (ii) the Second Lien Initial Fixed Asset
Obligations and (iii) the Additional Fixed Asset Obligations incurred pursuant
to any Additional Fixed Asset Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Representative (in its capacity as
such for such Additional Fixed Asset Obligations).

“Supporting Obligations” as defined in the UCC.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
any Collateral Agent’s or any secured party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect from time to
time in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

1.2. Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended in accordance with the terms of this Agreement (including in
connection with any Refinancing);

 

-15-



--------------------------------------------------------------------------------

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof’ and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) all references to terms defined in the UCC in effect in the State of New
York shall have the meaning ascribed to them therein (unless otherwise
specifically defined herein); and

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1. Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Fixed Asset
Obligations granted on the Collateral or of any Liens securing the Revolving
Credit Obligations granted on the Collateral and notwithstanding any provision
of any UCC, or any other applicable law or the Revolving Credit Loan Documents
or the Fixed Asset Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the Revolving Credit Obligations or Fixed Asset
Obligations, and whether or not such Liens securing, or purporting to secure,
any Revolving Credit Obligations or Fixed Asset Obligations are subordinated to
any Lien securing any other obligation of the Borrowers, or any other Grantor or
any other Person or otherwise subordinated, voided, avoided, invalidated or
lapsed, or any other circumstance whatsoever, the Revolving Credit Collateral
Agent, on behalf of itself and/or the Revolving Credit Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and/or the applicable Fixed
Asset Claimholders, hereby each agrees that:

(a) any Lien of the Revolving Credit Collateral Agent on the ABL Collateral,
whether now or hereafter held by or on behalf of the Revolving Credit Collateral
Agent or any Revolving Credit Claimholders or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to all
Liens on the ABL Collateral securing or purporting to secure any Fixed Asset
Obligations; and

(b) any Lien of any Fixed Asset Collateral Agent on the Fixed Asset Collateral,
whether now or hereafter held by or on behalf of such Fixed Asset Collateral
Agent, any Fixed Asset Claimholder or any agent or trustee therefor regardless
of how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects to all Liens on the
Fixed Asset Collateral securing or purporting to secure any Revolving Credit
Obligations.

 

-16-



--------------------------------------------------------------------------------

2.2. Prohibition on Contesting Liens. Each Fixed Asset Collateral Agent, for
itself and on behalf of each applicable Fixed Asset Claimholder, and the
Revolving Credit Collateral Agent, for itself and on behalf of each Revolving
Credit Claimholder, agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Revolving Credit
Claimholders or any of the Fixed Asset Claimholders in the Collateral, the
allowability of the claims asserted with respect to the Fixed Assets Obligations
or the Revolving Credit Obligations in any Insolvency or Liquidation Proceeding,
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any Collateral Agent or
any Revolving Credit Claimholder or Fixed Asset Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the Obligations as provided in Sections 2.1, 3.1 and 3.2.

2.3. No New Liens. Until the Discharge of Revolving Credit Obligations and the
Discharge of Fixed Asset Obligations shall have occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Borrowers or any other Grantor, the parties hereto acknowledge and
agree that it is their intention that:

(a) there shall be no Liens on any asset or property to secure any Fixed Asset
Obligation unless a Lien on such asset or property also secures the Revolving
Credit Obligations; or

(b) subject to Section 2.5 below, there shall be no Liens on any asset or
property of any Grantor to secure any Revolving Credit Obligations unless a Lien
on such asset or property also secures the Fixed Asset Obligations.

To the extent any additional Liens are granted on any asset or property as
described above, the priority of such additional Liens shall be determined in
accordance with Section 2.1. In addition, to the extent that Liens are granted
on any asset or property to secure any Fixed Asset Obligation or Revolving
Credit Obligation, as applicable, and a corresponding Lien is not granted to
secure the Revolving Credit Obligations or Fixed Asset Obligations, as
applicable, without limiting any other rights and remedies available hereunder,
the Revolving Credit Collateral Agent, on behalf of the Revolving Credit
Claimholders and each Fixed Asset Collateral Agent, on behalf of the applicable
Fixed Asset Claimholders, agree that (i) such applicable Collateral Agent that
has been granted such Lien shall also hold such Lien on behalf of the other
Collateral Agent subject to the relative priorities set forth in Section 2.1 and
(ii) any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

 

-17-



--------------------------------------------------------------------------------

2.4. Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Revolving Credit Collateral and the Fixed Asset Facility
Collateral be identical. In furtherance of the foregoing and of Section 8.8, the
parties hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the Revolving Credit Collateral Agent or any Fixed Asset
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Revolving Credit Collateral and the Fixed Asset Facility
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Revolving Credit
Documents and the Fixed Asset Documents; and

(b) that the Revolving Credit Collateral Documents, taken as a whole, and the
Fixed Asset Collateral Documents, taken as a whole, shall be in all material
respects the same forms of documents other than with respect to differences to
reflect the nature of the lending arrangements and the relative priorities of
the liens securing the Obligations thereunder with respect to the Fixed Asset
Collateral and the ABL Collateral.

2.5. Cash Collateral. Notwithstanding anything in this Agreement to the
contrary, Sections 2.3 and 2.4 shall not apply to any cash or cash equivalents
pledged to secure Revolving Credit Obligations consisting of reimbursement
obligations in respect of letters of credit or otherwise held by the Revolving
Credit Collateral Agent or any other Revolving Credit Claimholder pursuant to
Section 10.01 of the Revolving Credit Agreement (or any equivalent successor
provision) and any such cash and cash equivalents shall be applied as specified
in the Revolving Credit Agreement and will not constitute Collateral hereunder.

SECTION 3. Enforcement.

3.1. Exercise of Remedies – Restrictions on Fixed Asset Collateral Agents.

(a) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any ABL Collateral (including the exercise of any right of setoff or any right
under any lockbox agreement or any control agreement with respect to Deposit
Accounts or Securities Accounts or any assignment of claims pursuant to the
FACA) or institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure); provided, however, that the
Controlling Fixed Asset Collateral Agent or any Person authorized by it may
exercise any or all such rights or remedies after the passage of a period of at
least 180 days has elapsed since the later of: (A) the date on which such
Controlling Fixed Asset Collateral Agent declared the existence of a Fixed Asset
Default and demanded the repayment of all the principal amount of any Fixed
Asset Obligations; and (B) the date on which the Revolving Credit Collateral
Agent received notice from such Controlling Fixed Asset Collateral Agent of such
declaration of a Fixed Asset Default and that the Fixed Assets Obligations are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Fixed Asset
Documents (the “Fixed Asset Standstill Period”); provided, further, however,
that notwithstanding anything herein to the contrary, in no event shall any
Fixed Asset Collateral Agent or any Fixed Asset Claimholder exercise any rights
or remedies with respect to the ABL Collateral if, notwithstanding the
expiration of the

 

-18-



--------------------------------------------------------------------------------

Fixed Asset Standstill Period, the Revolving Credit Collateral Agent (or any
person authorized by it) or Revolving Credit Claimholders shall have commenced
and be diligently pursuing the exercise of their rights or remedies with respect
to all or any material portion of such Collateral (prompt notice of such
exercise to be given to the Controlling Fixed Asset Collateral Agent) or shall
be stayed under applicable law from exercising such rights and remedies;

(2) will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder or any other exercise by the Revolving
Credit Collateral Agent or any Revolving Credit Claimholder of any rights and
remedies relating to the ABL Collateral, whether under the Revolving Credit
Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders from
bringing or pursuing any Collateral Enforcement Action;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Fixed Asset Obligations of the Fixed Asset Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Section 2.

(b) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall (subject to Section 3.1(a)(1))
have the exclusive right to enforce rights, exercise remedies (including set-off
and the right to credit bid their debt) and, in connection therewith (including
voluntary Dispositions of ABL Collateral by the respective Grantors after a
Revolving Credit Default) make determinations regarding the release,
disposition, or restrictions with respect to the ABL Collateral (including,
without limitation, exercising remedies under Deposit Account Control Agreements
and Dominion Accounts) without any consultation with or the consent of any Fixed
Asset Collateral Agent or any Fixed Asset Claimholder; provided, however, that
the Lien securing the Fixed Asset Obligations shall remain on the Proceeds
(other than those properly applied to the Revolving Credit Obligations) of such
Collateral released or disposed of subject to the relative priorities described
in Section 2. In exercising rights and remedies with respect to the ABL
Collateral, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders may enforce the provisions of the
Revolving Credit Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the ABL Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under the Bankruptcy Laws of any applicable jurisdiction.
Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, agrees that it will not seek, and hereby waives any
right, to have any ABL Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral.

 

-19-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, any Fixed Asset Collateral Agent and any
Fixed Asset Claimholder may:

(1) file a claim or statement of interest with respect to the Fixed Asset
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2) take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the ABL Collateral, or the rights of the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders to
exercise remedies in respect thereof;

(3) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Fixed Asset Claimholders, including any claims secured by the ABL
Collateral, if any, in each case in accordance with the terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with, or prohibited by, the terms of this Agreement;

(5) vote on any plan of reorganization or similar dispositive restructuring
plan, file any proof of claim, make other filings and make any arguments and
motions that are, in each case, in accordance with the terms of this Agreement
(including Section 6.7(d)), with respect to the Fixed Asset Obligations and the
Fixed Asset Collateral; and

(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Fixed Asset Standstill Period to the extent
permitted by Section 3.1(a)(1).

Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that it will not take or receive any ABL Collateral
or any Proceeds of such Collateral in connection with the exercise of any right
or remedy (including set-off) with respect to any such Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of Revolving Credit
Obligations has occurred, except as expressly provided in Sections 3.1(a),
6.3(c)(1) and this Section 3.1(c), the sole right of the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders with respect to the ABL Collateral is to
hold a Lien on such Collateral pursuant to the Fixed Asset Collateral Documents
for the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Revolving Credit Obligations
has occurred.

 

-20-



--------------------------------------------------------------------------------

(d) Subject to Sections 3.l(a) and (c) and Section 6.3(c)(1):

(1) each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that it will not, except as not
prohibited herein, take any action that would hinder or delay any exercise of
remedies under the Revolving Credit Documents or that is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the ABL Collateral, whether by foreclosure or otherwise;

(2) each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, hereby waives any and all rights it or the
applicable Fixed Asset Claimholders may have as a junior lien creditor with
respect to the ABL Collateral or otherwise to object to the manner in which the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders seek to
enforce or collect the Revolving Credit Obligations or the Liens on the ABL
Collateral securing the Revolving Credit Obligations granted in any of the
Revolving Credit Documents or undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the
Revolving Credit Collateral Agent or Revolving Credit Claimholders is adverse to
the interest of the Fixed Asset Claimholders; and

(3) each Fixed Asset Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the Fixed Asset
Collateral Documents or any other Fixed Asset Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders with
respect to the ABL Collateral as set forth in this Agreement and the Revolving
Credit Documents.

(e) Except as otherwise set forth in, or otherwise prohibited by, any provision
of this Agreement (including Sections 3.1(a) and (d), 3.5 and any provision
prohibiting or restricting them from taking various actions or making various
objections), the Fixed Asset Collateral Agents and the Fixed Asset Claimholders
may exercise rights and remedies as unsecured creditors against any Grantor and
may exercise rights and remedies with respect to the Fixed Asset Collateral, in
each case, in accordance with the terms of the applicable Fixed Asset Documents
and applicable law; provided, however, that in the event that any Fixed Asset
Claimholder becomes a judgment Lien creditor in respect of ABL Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Fixed Asset Obligations, such judgment Lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Revolving Credit
Obligations) as the other Liens securing the Fixed Asset Obligations are subject
to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders of payments of interest,
principal and other amounts owed in respect of the applicable Fixed Asset
Obligations so long as such receipt is not the direct or indirect result of the
exercise by such Fixed Asset Collateral Agent or any Fixed Asset Claimholders of
rights or remedies as a secured creditor (including set-off) or enforcement of
any Lien held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the Revolving Credit Collateral Agent
or the Revolving Credit Claimholders may have against the Grantors under the
Revolving Credit Documents, other than with respect to the Fixed Asset
Collateral solely to the extent expressly provided herein.

 

-21-



--------------------------------------------------------------------------------

3.2. Exercise of Remedies – Restrictions on Revolving Credit Collateral Agent.

(a) Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Fixed Asset Collateral or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure); provided,
however, that the Revolving Credit Collateral Agent may exercise the rights
provided for in Section 3.3 (with respect to any Access Period) and may exercise
any or all such other rights or remedies after the passage of a period of at
least 180 days has elapsed since the later of: (A) the date on which the
Revolving Credit Collateral Agent declared the existence of any Revolving Credit
Default and demanded the repayment of all the principal amount of any Revolving
Credit Obligations; and (B) the date on which the Controlling Fixed Asset
Collateral Agent received notice from the Revolving Credit Collateral Agent of
such declaration of a Revolving Credit Default and that the Revolving Credit
Obligations are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Revolving Credit Documents (the “Revolving Credit Standstill
Period”); provided, further, however, that notwithstanding anything herein to
the contrary, in no event shall the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder exercise any rights or remedies (other than those
under Section 3.3) with respect to the Fixed Asset Collateral if,
notwithstanding the expiration of the Revolving Credit Standstill Period, the
Controlling Fixed Asset Collateral Agent (or any person authorized by it) shall
have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of such Collateral (prompt
notice of such exercise to be given to the Revolving Credit Collateral Agent) or
shall be stayed under applicable law from exercising such rights and remedies;

(2) will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder or any other exercise by a Fixed Asset Collateral
Agent or any Fixed Asset Claimholder of any rights and remedies relating to the
Fixed Asset Collateral, whether under the Fixed Asset Documents or otherwise;
and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by any Fixed
Asset Collateral Agent or Fixed Asset Claimholders from bringing or pursuing any
Collateral Enforcement Action;

 

-22-



--------------------------------------------------------------------------------

provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the Revolving Credit Obligations of the Revolving Credit Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Section 2.

(b) Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that the Fixed Asset Collateral Agents and
the Fixed Asset Claimholders shall (subject to Section 3.2(a)(1)) have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and, in connection therewith (including
voluntary Dispositions of Fixed Asset Collateral by the respective Grantors
after a Fixed Asset Default) make determinations regarding the release,
disposition, or restrictions with respect to the Fixed Asset Collateral without
any consultation with or the consent of the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder; provided, however, that the Lien securing the
Revolving Credit Obligations shall remain on the Proceeds (other than those
properly applied to the Fixed Asset Obligations) of such Collateral released or
disposed of subject to the relative priorities described in Section 2. In
exercising rights and remedies with respect to the Fixed Asset Collateral, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders may enforce the provisions of the Fixed Asset Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Fixed Asset Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction. The Revolving
Credit Collateral Agent, for itself and on behalf of the Revolving Credit
Claimholders, agrees that it will not seek, and hereby waives any right, to have
any Fixed Asset Collateral or any part thereof marshaled upon any foreclosure or
other disposition of such Collateral.

(c) Notwithstanding the foregoing, the Revolving Credit Collateral Agent and any
Revolving Credit Claimholder may:

(1) file a claim or statement of interest with respect to the Revolving Credit
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2) take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the Fixed Asset Collateral, or the rights of any
Fixed Asset Collateral Agent or any of the Fixed Asset Claimholders to exercise
remedies in respect thereof;

(3) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Revolving Credit Claimholders, including any claims secured by the
Fixed Asset Collateral, if any, in each case in accordance with the terms of
this Agreement;

 

-23-



--------------------------------------------------------------------------------

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with or prohibited by the terms of this Agreement;

(5) vote on any plan of reorganization or similar dispositive restructuring
plan, file any proof of claim, make other filings and make any arguments and
motions that are, in each case, in accordance with the terms of this Agreement
(including Section 6.7(d)), with respect to the Revolving Credit Obligations and
the ABL Collateral; and

(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Revolving Credit Standstill Period to the extent
permitted by Section 3.2(a)(1).

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will not take or receive any Fixed Asset
Collateral or any Proceeds of such Collateral in connection with the exercise of
any right or remedy (including set-off) with respect to any such Collateral in
its capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of Fixed Asset
Obligations has occurred, except as expressly provided in Sections 3.2(a), 3.3,
3.4, 6.3(c)(2) and this Section 3.2(c), the sole right of the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders with respect to the Fixed
Asset Collateral is to hold a Lien on such Collateral pursuant to the Revolving
Credit Collateral Documents for the period and to the extent granted therein and
to receive a share of the Proceeds thereof, if any, after the Discharge of Fixed
Asset Obligations has occurred.

(d) Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(2):

(1) the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, agrees that the Revolving Credit Collateral Agent
and the Revolving Credit Claimholders will not, except as not prohibited herein,
take any action that would hinder or delay any exercise of remedies under the
Fixed Asset Documents or that is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of the Fixed Asset
Collateral, whether by foreclosure or otherwise;

(2) the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, hereby waives any and all rights it or the
Revolving Credit Claimholders may have as a junior lien creditor with respect to
the Fixed Asset Collateral or otherwise to object to the manner in which the any
Fixed Asset Collateral Agent or the Fixed Asset Claimholders seek to enforce or
collect the Fixed Asset Obligations or the Liens on the Fixed Asset Collateral
securing the Fixed Asset Obligations granted in any of the Fixed Asset Documents
or undertaken in accordance with this Agreement, regardless of whether any
action or failure to act by or on behalf of any Fixed Asset Collateral Agent or
the Fixed Asset Claimholders is adverse to the interest of the Revolving Credit
Claimholders; and

 

-24-



--------------------------------------------------------------------------------

(3) the Revolving Credit Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the Revolving Credit
Collateral Documents or any other Revolving Credit Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Fixed Asset Collateral Agents or the Fixed Asset Claimholders with respect to
the Fixed Asset Collateral as set forth in this Agreement and the Fixed Asset
Documents.

(e) Except as otherwise set forth in, or otherwise prohibited by, any provision
of this Agreement (including Sections 3.2(a) and (d), Section 3.5 and any
provision prohibiting or restricting them from taking various actions or making
various objections), the Revolving Credit Collateral Agent and the Revolving
Credit Claimholders may exercise rights and remedies as unsecured creditors
against any Grantor and may exercise rights and remedies with respect to the ABL
Collateral, in each case, in accordance with the terms of the Revolving Credit
Documents and applicable law; provided, however, that in the event that any
Revolving Credit Claimholder becomes a judgment Lien creditor in respect of
Fixed Asset Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Revolving Credit Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Fixed Asset Obligations) as the other Liens
securing the Revolving Credit Obligations are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Revolving Credit
Collateral Agent or any Revolving Credit Claimholders of payments of interest,
principal and other amounts owed in respect of the Revolving Credit Obligations
so long as such receipt is not the direct or indirect result of the exercise by
the Revolving Credit Collateral Agent or any Revolving Credit Claimholders of
rights or remedies as a secured creditor (including set-off) or enforcement of
any Lien held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the Fixed Asset Collateral Agents or
the Fixed Asset Claimholders may have against the Grantors under the Fixed Asset
Documents, other than with respect to the ABL Collateral solely to the extent
expressly provided herein.

3.3. Exercise of Remedies – Collateral Access Rights.

(a) The Revolving Credit Collateral Agent and the Fixed Asset Collateral Agents
agree not to commence any Collateral Enforcement Action until an Enforcement
Notice has been given to the other Collateral Agent. Subject to the provisions
of Sections 3.1 and 3.2 above, either Collateral Agent may join in any judicial
proceedings commenced by the other Collateral Agent to enforce Liens on the
Collateral, provided that neither Collateral Agent, nor the Revolving Credit
Claimholders or the Fixed Asset Claimholders, as the case may be, shall
interfere with the Collateral Enforcement Actions of the other with respect to
Collateral in which such party has the priority Lien in accordance herewith.

 

-25-



--------------------------------------------------------------------------------

(b) If any Fixed Asset Collateral Agent, or any agent or representative of any
Fixed Asset Collateral Agent, or any receiver, shall obtain possession or
physical control of any of the Mortgaged Premises, such Fixed Asset Collateral
Agent shall promptly notify the Revolving Credit Collateral Agent of that fact
(such notice, a “Notice of Occupancy”) and the Revolving Credit Collateral Agent
shall, within ten (10) Business Days thereafter, notify the Controlling Fixed
Asset Collateral Agent as to whether the Revolving Credit Collateral Agent
desires to exercise access rights under this Agreement (such notice, an “Access
Acceptance Notice”), at which time the parties shall confer in good faith to
coordinate with respect to the Revolving Credit Collateral Agent’s exercise of
such access rights; provided, that it is understood and agreed that the Fixed
Asset Collateral Agents shall obtain possession or physical control of the
Mortgaged Premises in the manner provided in the applicable Fixed Asset
Collateral Documents and in the manner provided herein. Access rights may apply
to differing parcels of Mortgaged Premises at differing times, in which case, a
differing Access Period may apply to each such property. In the event that the
Revolving Credit Collateral Agent elects to exercise its access rights as
provided in this Agreement, each Fixed Asset Collateral Agent agrees, for itself
and on behalf of the applicable Fixed Asset Claimholders, that in the event that
any Fixed Asset Claimholder exercises its rights to sell or otherwise dispose of
any Mortgaged Premises, whether before or after the delivery of a Notice of
Occupancy to the Revolving Credit Collateral Agent, the Fixed Asset Collateral
Agents shall (i) provide access rights to the Revolving Credit Collateral Agent
for the duration of the Access Period in accordance with this Agreement and
(ii) if such a sale or other disposition occurs prior to the Revolving Credit
Collateral Agent delivering an Access Acceptance Notice during the time period
provided therefor, or if applicable, the expiration of the applicable Access
Period, shall ensure that the purchaser or other transferee of such Mortgaged
Premises provides the Revolving Credit Collateral Agent the opportunity to
exercise its access rights, and upon delivery of an Access Acceptance Notice to
such purchaser or transferee, continued access rights to the Mortgaged Premises
for the duration of the applicable Access Period, in the manner and to the
extent required by this Agreement.

(c) Upon delivery of notice to the Controlling Fixed Asset Collateral Agent as
provided in Section 3.3(b), the Access Period shall commence for the subject
parcel of Mortgaged Premises. During the Access Period, the Revolving Credit
Collateral Agent and its agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use, the Fixed
Asset Collateral for the purpose of arranging for and effecting the sale or
disposition of ABL Collateral, including the production, completion, packaging
and other preparation of such ABL Collateral for sale or disposition. During any
such Access Period, the Revolving Credit Collateral Agent and its agents,
representatives and designees (and Persons employed on their respective
behalves), may continue to operate, service, maintain, process and sell the ABL
Collateral, as well as to engage in bulk sales of ABL Collateral. The Revolving
Credit Collateral Agent shall take proper care of any Fixed Asset Collateral
that is used by the Revolving Credit Collateral Agent during the Access Period
and repair and replace any damage (ordinary wear-and-tear excepted) caused by
the Revolving Credit Collateral Agent or its agents, representatives or
designees and the Revolving Credit Collateral Agent shall comply with all
applicable laws in connection with its use or occupancy of the Fixed Asset
Collateral. The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall (to the extent that there are sufficient available proceeds
of ABL Collateral for the purposes of paying such indemnity) indemnify and hold
harmless the Fixed Asset Collateral Agents and the Fixed Asset Claimholders for
any injury or damage to Persons or property caused by the acts or omissions of
Persons under its control. The Revolving Credit Collateral Agent and the Fixed
Asset Collateral Agents shall cooperate and use reasonable efforts to ensure
that their activities during the Access Period as described above do not
interfere materially with the activities of the other as described above,
including the right of the Fixed Asset Collateral Agents to show the Fixed Asset
Collateral to prospective purchasers and to ready the Fixed Asset Collateral for
sale.

 

-26-



--------------------------------------------------------------------------------

(d) If any order or injunction is issued or stay is granted which prohibits the
Revolving Credit Collateral Agent from exercising any of its rights hereunder,
then at the Revolving Credit Collateral Agent’s option, the Access Period
granted to the Revolving Credit Collateral Agent under this Section 3.3 shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining as required under this Section 3.3. If any Fixed
Asset Collateral Agent shall foreclose or otherwise sell any of the Fixed Asset
Collateral, such Fixed Asset Collateral Agent will notify the buyer thereof of
the existence of this Agreement and that the buyer is acquiring the Fixed Asset
Collateral subject to the terms of this Agreement.

(e) Each Fixed Asset Collateral Agent consents to such easement and to the
recordation of a collateral access easement agreement, in form and substance
reasonably acceptable to the Controlling Fixed Asset Collateral Agent, in the
relevant real estate records with respect to each parcel of real property that
is now or hereafter subject to a Fixed Asset Mortgage. The Revolving Credit
Collateral Agent agrees that upon either a Discharge of Revolving Credit
Obligations or the expiration of the final Access Period with respect to any
parcel of property covered by a Fixed Asset Mortgage, it shall, upon request,
execute and deliver to the Controlling Fixed Asset Collateral Agent, or if a
Discharge of Fixed Asset Obligations has occurred, to the respective Grantor,
such documentation, in recordable form, as may reasonably be requested to
terminate any and all rights with respect to such Access Periods.

3.4. Exercise of Remedies – Intellectual Property Rights/Access to Information.
Each Fixed Asset Collateral Agent hereby grants (to the full extent of their
respective rights and interests) the Revolving Credit Collateral Agent and its
agents, representatives and designees (a) a royalty free, rent free
non-exclusive license and lease to use all of the Fixed Asset Collateral
constituting Intellectual Property, to complete the sale of inventory and (b) a
royalty free non-exclusive license (which will be binding on any successor or
assignee of the Intellectual Property) to use any and all Intellectual Property,
in each case, at any time in connection with its Collateral Enforcement Action;
provided, however, the royalty free, rent free non-exclusive license and lease
granted in clause (a) shall immediately expire upon the sale, lease, transfer or
other disposition of all such inventory.

3.5. Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.

(a) The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, acknowledges and agrees that, to the extent the
Revolving Credit Collateral Agent or any Revolving Credit Claimholder exercises
its rights of setoff against any Grantors’ Deposit Accounts or Securities
Accounts that contain identifiable Proceeds of Fixed Asset Collateral, a
percentage of the amount of such setoff equal to the percentage that such
Proceeds bear to the total amount on deposit in or credited to the balance of
such Deposit Accounts or Securities Accounts shall be deemed to constitute Fixed
Asset Collateral, which amount shall be held and distributed pursuant to
Section 4.3; provided, however that the foregoing shall not apply to any setoff
by the Revolving Credit Collateral Agent against any ABL Collateral to the
extent applied to the payment of Revolving Credit Obligations.

 

-27-



--------------------------------------------------------------------------------

(b) Each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, also agrees that prior to an issuance of an
Enforcement Notice, all funds deposited in an account subject to a Deposit
Account Control Agreement or a Dominion Account (in each case as defined in the
Revolving Credit Agreement) that constitute ABL Collateral and then applied to
the Revolving Credit Obligations shall be treated as ABL Collateral and, unless
the Revolving Credit Collateral Agent has actual knowledge to the contrary, any
claim that payments made to the Revolving Credit Collateral Agent through the
Deposit Accounts and Securities Accounts that are subject to such Deposit
Account Control Agreements or Dominion Accounts, respectively, are Proceeds of
or otherwise constitute Fixed Asset Collateral are waived by the Fixed Asset
Collateral Agents and the Fixed Asset Claimholders; provided that after the
issuance of an Enforcement Notice by the Controlling Fixed Asset Collateral
Agent, all identifiable proceeds of Fixed Asset Collateral shall be deemed Fixed
Asset Collateral, whether or not held in an account subject to a control
agreement.

(c) The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, and each Fixed Asset Collateral Agent, for itself
and on behalf of the applicable Fixed Asset Claimholders, further agree that
prior to an issuance of an Enforcement Notice, any Proceeds of Collateral,
whether or not deposited in an account subject to a deposit account control
agreement or a securities account control agreement, shall not (as between the
Collateral Agents, the Revolving Credit Claimholders and the Fixed Asset
Claimholders) be treated as Proceeds of Collateral for purposes of determining
the relative priorities in the Collateral.

SECTION 4. Payments.

4.1. Application of Proceeds.

(a) So long as the Discharge of Revolving Credit Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, all ABL Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder (including any money or other funds
from any Governmental Authority as a result of the compliance by the Grantors
with the Federal Assignment of Claims Act (“FACA”)), shall be applied by the
Revolving Credit Collateral Agent to the Revolving Credit Obligations in such
order as specified in the relevant Revolving Credit Documents. Upon the
Discharge of Revolving Credit Obligations, the Revolving Credit Collateral Agent
shall deliver to the Controlling Fixed Asset Collateral Agent any Collateral and
Proceeds of Collateral held by it as a result of the exercise of remedies in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Controlling
Fixed Asset Collateral Agent to the Fixed Asset Obligations in such order as
specified in Section 4.1(b).

 

-28-



--------------------------------------------------------------------------------

(b) So long as the Discharge of Fixed Asset Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, subject to any intercreditor arrangements among the Fixed
Asset Claimholders referred to in Section 8.17 hereof, all Fixed Asset
Collateral or Proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
by any Fixed Asset Collateral Agent or any Fixed Asset Claimholder, shall be
applied by the Controlling Fixed Asset Collateral Agent to the Fixed Asset
Obligations in the order specified in the Fixed Asset Documents. Upon the
Discharge of Fixed Asset Obligations, each Fixed Asset Collateral Agent shall
deliver to the Revolving Credit Collateral Agent any Collateral and Proceeds of
Collateral held by it as a result of the exercise of remedies in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Revolving Credit
Collateral Agent to the Revolving Credit Obligations in such order as specified
in the Revolving Credit Collateral Documents.

4.2. Payments Over in Violation of Agreement. So long as neither the Discharge
of Revolving Credit Obligations nor the Discharge of Fixed Asset Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Collateral or Proceeds thereof
(including assets or Proceeds subject to Liens referred to in the final sentence
of Section 2.3) received by any Collateral Agent or any Fixed Asset Claimholders
or Revolving Credit Claimholders in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral or otherwise received in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the appropriate Collateral Agent for the benefit of the
Fixed Asset Claimholders or the Revolving Credit Claimholders, as the case may
be, in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct. Each Collateral Agent is hereby
authorized by the other Collateral Agent to make any such endorsements as agent
for the other Collateral Agent or any Fixed Asset Claimholders or Revolving
Credit Claimholders, as the case may be. This authorization is coupled with an
interest and is irrevocable until the Discharge of Revolving Credit Obligations
and Discharge of Fixed Asset Obligations.

4.3. Application of Payments. Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may be applied, reversed and reapplied, in whole or in part,
to the Revolving Credit Obligations to the extent provided for in the Revolving
Credit Documents and (b) the Fixed Asset Collateral Agents or the Fixed Asset
Claimholders, subject to any intercreditor arrangements referred to in
Section 8.17 hereof, may be applied, reversed and reapplied, in whole or in
part, to the Fixed Asset Obligations.

4.4. Reinstatement.

(a) To the extent any payment with respect to any Revolving Credit Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of setoff or otherwise) is avoided or otherwise declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Fixed Asset Claimholders, receiver or
similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Revolving Credit Claimholders and the Fixed Asset
Claimholders, be deemed to be reinstated and

 

-29-



--------------------------------------------------------------------------------

outstanding as if such payment had not occurred. To the extent that any
interest, fees, expenses or other charges (including, without limitation,
Post-Petition Interest) to be paid pursuant to the Revolving Credit Documents
are disallowed by order of any court, including, without limitation, by order of
a Bankruptcy Court in any Insolvency or Liquidation Proceeding, such interest,
fees, expenses and charges (including, without limitation, Post-Petition
Interest) shall, as between the Revolving Credit Claimholders and the Fixed
Asset Claimholders, be deemed to continue to accrue and be added to the amount
to be calculated as the “Revolving Credit Obligations.”

(b) To the extent any payment with respect to any Fixed Asset Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of setoff or otherwise) is avoided or otherwise declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Revolving Credit Claimholders, receiver
or similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Fixed Asset Claimholders and the Revolving Credit
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred. To the extent that any interest, fees, expenses or other charges
(including, without limitation, Post-Petition Interest) to be paid pursuant to
the Fixed Asset Documents are disallowed by order of any court, including,
without limitation, by order of a Bankruptcy Court in any Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including,
without limitation, Post-Petition Interest) shall, as between the Fixed Asset
Claimholders and the Revolving Credit Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Fixed Asset
Obligations.”

SECTION 5. Other Agreements.

5.1. Releases.

(a) (i) If in connection with the exercise of the Revolving Credit Collateral
Agent’s remedies in respect of any Collateral as provided for in Section 3.1,
the Revolving Credit Collateral Agent, for itself or on behalf of any of the
Revolving Credit Claimholders, releases any of its Liens on any part of the ABL
Collateral, then the Liens, if any, of each Fixed Asset Collateral Agent, for
itself or for the benefit of the applicable Fixed Asset Claimholders, on the ABL
Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. Each Fixed Asset
Collateral Agent, for itself or on behalf of any such Fixed Asset Claimholders,
promptly shall execute and deliver to the Revolving Credit Collateral Agent or
such Grantor such termination statements, releases and other documents as the
Revolving Credit Collateral Agent or such Grantor may request to effectively
confirm such release.

(ii) If in connection with the exercise of the Controlling Fixed Asset
Collateral Agent’s remedies in respect of any Collateral as provided for in
Section 3.2, the Controlling Fixed Asset Collateral Agent, for itself or on
behalf of any of the Fixed Asset Claimholders, releases any of its Liens on any
part of the Fixed Asset Collateral, then the Liens, if any, of the Revolving
Credit Collateral Agent, for itself or for the benefit of the Revolving Credit
Claimholders, on the Fixed Asset Collateral sold or disposed of in connection
with such exercise, shall be automatically, unconditionally and simultaneously
released. The Revolving Credit

 

-30-



--------------------------------------------------------------------------------

Collateral Agent, for itself or on behalf of any such Revolving Credit
Claimholders, promptly shall execute and deliver to the Controlling Fixed Asset
Collateral Agent or such Grantor such termination statements, releases and other
documents as the Controlling Fixed Asset Collateral Agent or such Grantor may
request to effectively confirm such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the Revolving Credit Documents and the Fixed Asset Documents
(other than in connection with the exercise of the respective Collateral Agent’s
rights and remedies in respect of the Collateral as provided for in Sections 3.1
and 3.2), (i) the Revolving Credit Collateral Agent, for itself or on behalf of
any of the Revolving Credit Claimholders, releases any of its Liens on any part
of the ABL Collateral, in each case other than (A) in connection with the
Discharge of Revolving Credit Obligations or (B) after the occurrence and during
the continuance of a Fixed Asset Default, then the Liens, if any, of each Fixed
Asset Collateral Agent, for itself or for the benefit of the applicable Fixed
Asset Claimholders, on such Collateral shall be automatically, unconditionally
and simultaneously released, and (ii) the Controlling Fixed Asset Collateral
Agent, for itself or on behalf of any of the applicable Fixed Asset
Claimholders, releases any of its Liens on any part of the Fixed Asset
Collateral, in each case other than (A) in connection with the Discharge of
Fixed Asset Obligations or (B) after the occurrence and during the continuance
of a Revolving Credit Default, then the Liens, if any, of the Revolving Credit
Collateral Agent, for itself or for the benefit of the Revolving Credit
Claimholders on such Collateral (or, if such Collateral includes the Equity
Interests of any Subsidiary, the Liens on Collateral owned by such Subsidiary)
shall be automatically, unconditionally and simultaneously released. The
Revolving Credit Collateral Agent and each Fixed Asset Collateral Agent, each
for itself and on behalf of any such Revolving Credit Claimholders or Fixed
Asset Claimholders, as the case may be, promptly shall execute and deliver to
the other Collateral Agents or such Grantor such termination statements,
releases and other documents as the other Collateral Agents or such Grantor may
request to effectively confirm such release.

(c) Until the Discharge of Revolving Credit Obligations and Discharge of Fixed
Asset Obligations shall occur, the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, and each Fixed Asset
Collateral Agent, for itself and on behalf of the applicable Fixed Asset
Claimholders, as the case may be, hereby irrevocably constitutes and appoints
the other Collateral Agents and any officer or agent of the other Collateral
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of the other
Collateral Agent or such holder or in the Collateral Agent’s own name, from time
to time in such Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release.

(d) Until the Discharge of Revolving Credit Obligations and Discharge of Fixed
Asset Obligations shall occur, to the extent that the Collateral Agents or the
Revolving Credit Claimholders or the Fixed Asset Claimholders (i) have released
any Lien on Collateral and such Lien is later reinstated or (ii) obtain any new
Liens from any Grantor, then each other Collateral Agent, for itself and for the
Revolving Credit Claimholders or applicable Fixed Asset Claimholders, as the
case may be, shall be granted a Lien on any such Collateral, subject to the lien
priority provisions of this Agreement.

 

-31-



--------------------------------------------------------------------------------

5.2. Insurance.

(a) Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Documents, each Fixed Asset Collateral Agent, for itself and on behalf of
the applicable Fixed Asset Claimholders agrees, that (i) in accordance with the
terms of the applicable Credit Documents, the Revolving Credit Collateral Agent
shall have the sole and exclusive right to adjust settlement for any insurance
policy covering the ABL Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting such Collateral; (ii) in accordance with the
terms of the applicable Credit Documents, all Proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
if in respect of such Collateral and to the extent required by the Revolving
Credit Documents shall be paid to the Revolving Credit Collateral Agent for the
benefit of the Revolving Credit Claimholders pursuant to the terms of the
Revolving Credit Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no
Revolving Credit Obligations are outstanding, and subject to the rights of the
Grantors under the Fixed Asset Documents, to the Fixed Asset Collateral Agents
for the benefit of the Fixed Asset Claimholders to the extent required under the
Fixed Asset Collateral Documents and then, to the extent no Fixed Asset
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct, and (iii) if any Fixed Asset Collateral Agent or any Fixed
Asset Claimholders shall, at any time, receive any Proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such Proceeds
over to the Revolving Credit Collateral Agent in accordance with the terms of
Section 4.2.

(b) Unless and until the Discharge of Fixed Asset Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Fixed Asset
Documents, the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that (i) in accordance with the terms
of the applicable Credit Documents, the Controlling Fixed Asset Collateral
Agent, for itself and on behalf of the Fixed Asset Claimholders shall have the
sole and exclusive right to adjust settlement for any insurance policy covering
the Fixed Asset Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding (or any deed in lieu
of condemnation) affecting such Collateral; (ii) in accordance with the terms of
the applicable Credit Documents, all Proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of such Collateral and to the extent required by the Fixed Asset
Documents shall be paid to the Fixed Asset Collateral Agents for the benefit of
the Fixed Asset Claimholders pursuant to the terms of the Fixed Asset Documents
and thereafter, to the extent no Fixed Asset Obligations are outstanding, and
subject to the rights of the Grantors under the Revolving Credit Documents, to
the Revolving Credit Collateral Agent for the benefit of the Revolving Credit
Claimholders to the extent required under the Revolving Credit Collateral
Documents and then, to the extent no Revolving Credit Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent

 

-32-



--------------------------------------------------------------------------------

jurisdiction may otherwise direct, and (iii) in accordance with the terms of the
applicable Credit Documents, if the Revolving Credit Collateral Agent or any
Revolving Credit Claimholders shall, at any time, receive any Proceeds of any
such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such Proceeds
over to the Controlling Fixed Asset Collateral Agent in accordance with the
terms of Section 4.2.

(c) To effectuate the foregoing, the Collateral Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to policies
which insure Collateral hereunder. To the extent any Proceeds are received for
business interruption or for any liability or indemnification and those Proceeds
are not compensation for a casualty loss with respect to the Fixed Asset
Collateral, such Proceeds shall first be applied to repay the Revolving Credit
Obligations (to the extent required pursuant to the Revolving Credit Agreement)
and then be applied, to the extent required by the Fixed Asset Documents, to the
Fixed Asset Obligations.

5.3. Amendments to Revolving Credit Documents and Fixed Asset Documents;
Refinancing.

(a) The Fixed Asset Documents may be amended, amended and restated, replaced,
supplemented or otherwise modified in accordance with their terms and the Fixed
Asset Obligations may be Refinanced, in each case, without notice to, or the
consent of the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders, all without affecting the lien priorities or other provisions of
this Agreement; provided, however, that any such Refinancing shall comply with
Section 5.5 and shall not contravene any provision of this Agreement.

(b) The Revolving Credit Documents may be amended, amended and restated,
replaced, supplemented or otherwise modified in accordance with their terms and
the Revolving Credit Agreement may be Refinanced, in each case, without notice
to, or the consent of any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders, all without affecting the lien priorities or other provisions of
this Agreement; provided, however, that any such Refinancing shall comply with
Section 5.5 and shall not contravene any provision of this Agreement.

(c) On or after any Refinancing, and the receipt of notice thereof, which notice
shall include the identity of an new or replacement Collateral Agent or other
agent serving the same or similar function, each existing Collateral Agent shall
promptly enter into such documents and agreements (including amendments or
supplements to this Intercreditor Agreement) as any Grantor or such new or
replacement Collateral Agent may reasonably request in order to provide to such
new or replacement Collateral Agent the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Intercreditor Agreement.

(d) The Revolving Credit Collateral Agent and each Fixed Asset Collateral Agent
shall each use good faith efforts to notify the other parties hereto of any
written amendment or modification to any Revolving Credit Document or any Fixed
Asset Document, as applicable, but the failure to do so shall not create a cause
of action against the party failing to give such notice or create any claim or
right on behalf of any third party.

 

-33-



--------------------------------------------------------------------------------

5.4. Bailees for Perfection.

(a) Except as provided in Section 2.5, each Collateral Agent agrees to hold that
part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the Revolving
Credit Claimholders or the Fixed Asset Claimholders, as the case may be, and as
bailee for the other Collateral Agents (such bailment being intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2)
and 9-313(c) of the UCC) and any assignee solely for the purpose of perfecting
the security interest granted under the Revolving Credit Documents and the Fixed
Asset Documents, respectively, subject to the terms and conditions of this
Section 5.4.

(b) No Collateral Agent shall have any obligation whatsoever to the other
Collateral Agents, to any Revolving Credit Claimholder, or to any Fixed Asset
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.4. The duties or responsibilities of the respective
Collateral Agents under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral upon a Discharge of Revolving Credit Obligations or
Discharge of Fixed Asset Obligations, as the case may be, as provided in
paragraph (d) below.

(c) No Collateral Agent acting pursuant to this Section 5.4 shall have by reason
of the Revolving Credit Documents, the Fixed Asset Documents, this Agreement or
any other document a fiduciary relationship in respect of the other Collateral
Agent, or any Revolving Credit Claimholders or any Fixed Asset Claimholders.
Each Collateral Agent, for itself and on behalf of each applicable Credit Party
represented thereby, hereby waives and releases the other Collateral Agent from
all claims and liabilities arising pursuant to such Collateral Agent’s role
under this Section 5.4 as bailee with respect to the applicable Pledged
Collateral.

(d) Upon the Discharge of Revolving Credit Obligations or the Discharge of Fixed
Asset Obligations, as the case may be, the Collateral Agent under the debt
facility which has been discharged shall deliver the remaining Pledged
Collateral (if any) together with any necessary endorsements and without
recourse or warranty, first, to the other Collateral Agent (for the avoidance of
doubt, in the case of the Discharge of Revolving Credit Obligations, to the
Controlling Fixed Asset Collateral Agent) to the extent the other Obligations
(other than Contingent Obligations) remain outstanding, and second, to the
applicable Grantor to the extent no Revolving Credit Obligations or Fixed Asset
Obligations, as the case may be, remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Pledged Collateral).
Each Collateral Agent further agrees, to the extent that any other Obligations
(other than applicable Contingent Obligations) remain outstanding, to take all
other commercially reasonable action as shall be reasonably requested by the
other Collateral Agent, at the sole cost and expense of the Credit Parties, to
permit such other Collateral Agent to obtain, for the benefit of the Revolving
Credit Claimholders or Fixed Asset Claimholders, as applicable, a first-priority
interest in the Collateral or as a court of competent jurisdiction may otherwise
direct.

 

-34-



--------------------------------------------------------------------------------

(e) Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Obligations has not occurred, the Revolving Credit Collateral
Agent shall be entitled to deal with the Pledged Collateral or Collateral within
its “control” in accordance with the terms of this Agreement and other Revolving
Credit Documents, but only to the extent that such Collateral constitutes ABL
Collateral, as if the Liens of the Fixed Asset Collateral Agents and Fixed Asset
Claimholders did not exist and (ii) so long as the Discharge of Fixed Asset
Obligations has not occurred, the Controlling Fixed Asset Collateral Agent shall
be entitled to deal with the Pledged Collateral or Collateral within its
“control” in accordance with the terms of this Agreement and other Fixed Asset
Documents, but only to the extent that such Collateral constitutes Fixed Asset
Collateral, as if the Liens of the Revolving Credit Collateral Agent and
Revolving Credit Claimholders did not exist. In furtherance of the foregoing,
promptly following the Discharge of Revolving Credit Obligations, unless a New
Debt Notice in respect of new Revolving Credit Documents shall have been
delivered as provided in Section 5.5 below, the Revolving Credit Collateral
Agent hereby agrees to deliver, at the cost and expense of the Credit Parties,
to each bank and securities intermediary, if any, that is counterparty to a
deposit account control agreement or securities account control agreement, as
applicable, written notice as contemplated in such deposit account control
agreement or securities account control agreement, as applicable, directing such
bank or securities intermediary, as applicable, to comply with the instructions
of the Controlling Fixed Asset Collateral Agent, unless the Discharge of Fixed
Asset Obligations has occurred (as certified to the Revolving Credit Collateral
Agent by the Borrower), in which case, such deposit account control agreement or
securities account control agreement, as the case may be, shall be terminated.

(f) In the event the Revolving Credit Collateral Agent receives any money or
other funds from any Governmental Authority as a result of the compliance by the
Grantors with FACA, then the Revolving Credit Collateral Agent agrees to also
hold all such money and funds as agent and bailee for the benefit of the Fixed
Asset Claimholders and all such money and funds shall be applied in accordance
with Section 4.1 of this Agreement. Upon the Discharge of the Revolving Credit
Obligations, at the request of the Controlling Fixed Asset Collateral Agent, the
Revolving Credit Collateral Agent shall cooperate with the Controlling Fixed
Asset Collateral Agents to assign any government contracts that are at such time
assigned to the Revolving Credit Collateral Agent in compliance with the FACA to
the Controlling Fixed Asset Collateral Agent.

(g) Notwithstanding anything in this Agreement to the contrary:

(1) each of the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that any requirement under any
Revolving Credit Collateral Document that any Grantor deliver any Collateral
that constitutes Fixed Asset Collateral to the Revolving Credit Collateral
Agent, or that requires any Grantor to vest the Revolving Credit Collateral
Agent with possession or “control” (as defined in the UCC) of any Collateral
that constitutes Fixed Asset Collateral, in each case, shall be deemed satisfied
to the extent that, prior to the Discharge of Fixed Asset Obligations (other
than Contingent Obligations), such Collateral is delivered to the Controlling
Fixed

 

-35-



--------------------------------------------------------------------------------

Asset Collateral Agents, or the Controlling Fixed Asset Collateral Agents shall
have been vested with such possession or (unless, pursuant to the UCC, control
may be given concurrently to the Revolving Credit Collateral Agent and the
Controlling Fixed Asset Collateral Agent) “control,” in each case, subject to
the provisions of Section 5.4; and

(2) each of the Fixed Asset Collateral Agents, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that any requirement under any Fixed
Asset Collateral Document that any Grantor deliver any Collateral that
constitutes ABL Collateral to such Fixed Asset Collateral Agent, or that
requires any Grantor to vest such Fixed Asset Collateral Agent with possession
or “control” (as defined in the UCC) of any Collateral that constitutes ABL
Collateral, in each case, shall be deemed satisfied to the extent that, prior to
the Discharge of Revolving Credit Obligations (other than Contingent
Obligations), such Collateral is delivered to the Revolving Credit Collateral
Agent, or the Revolving Credit Collateral Agent shall have been vested with such
possession or (unless, pursuant to the UCC, control may be given concurrently to
the Fixed Asset Collateral Agent and the Revolving Credit Collateral Agent)
“control,” in each case, subject to the provisions of Section 5.4.

5.5. When Discharge of Revolving Credit Obligations and Discharge of Fixed Asset
Obligations Deemed to Not Have Occurred. If in connection with the Discharge of
Revolving Credit Obligations or the Discharge of Fixed Asset Obligations, any
Borrower substantially concurrently or subsequently enters into any Refinancing
of any Revolving Credit Obligation or Fixed Asset Obligation as the case may be,
which Refinancing is permitted by both the Fixed Asset Documents and the
Revolving Credit Documents, in each case, to the extent such documents will
remain in effect following such Refinancing, then such Discharge of Revolving
Credit Obligations or the Discharge of Fixed Asset Obligations, shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken pursuant to this Agreement as a
result of the occurrence of such Discharge of Revolving Credit Obligations or
Discharge of Fixed Asset Obligations, as applicable) and, from and after the
date on which the New Debt Notice is delivered to the appropriate Collateral
Agents in accordance with the next sentence, the obligations under such
Refinancing shall automatically be treated as Revolving Credit Obligations or
Fixed Asset Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, and the Revolving Credit Collateral Agent or Fixed Asset Collateral
Agent, as the case may be, under such new Revolving Credit Documents or new
Fixed Asset Documents shall be the Revolving Credit Collateral Agent or a Fixed
Asset Collateral Agent for all purposes of this Agreement. Upon receipt of a
notice (the “New Debt Notice”) stating that a Borrower has entered into new
Revolving Credit Documents or new Fixed Asset Documents (which notice shall
include a complete copy of the relevant new documents and provide the identity
of the new collateral agent, such agent, the “New Agent”), the other Collateral
Agents shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as such Borrower or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New Agent any Pledged Collateral
(that is Fixed Asset Collateral, in the case of a New Agent that is the agent
under any new Fixed Asset Documents or that is ABL Collateral, in the case of a
New Agent that is the agent under any new Revolving Credit Documents) held by it
together with any necessary

 

-36-



--------------------------------------------------------------------------------

endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral). The New Agent shall agree in a writing addressed to the other
Collateral Agents for the benefit of the Revolving Credit Claimholders or the
Fixed Asset Claimholders, as the case may be, to be bound by the terms of this
Agreement. If the new Revolving Credit Obligations under the new Revolving
Credit Documents or the new Fixed Asset Obligations under the new Fixed Asset
Documents are secured by assets of the Grantors constituting Collateral that do
not also secure the other Obligations, then the other Obligations shall be
secured at such time by a second priority Lien on such assets to the same extent
provided in the Revolving Credit Documents, Fixed Asset Collateral Documents and
this Agreement.

5.6. [Reserved.]

5.7. Additional Fixed Asset Debt. The Lead Borrower and the other applicable
Grantors will be permitted to designate as an additional holder of Fixed Asset
Obligations hereunder each Person who is, or who becomes or who is to become,
the registered holder of any Additional Fixed Asset Debt incurred by the Lead
Borrower or such Grantor after the date of this Agreement in accordance with the
terms of all then existing Secured Revolver/Fixed Asset Documents. Upon the
issuance or incurrence of any such Additional Fixed Asset Debt:

(a) the Lead Borrower shall deliver to the Fixed Asset Collateral Agents and the
Revolving Credit Collateral Agent an Officers’ Certificate stating that the Lead
Borrower or such Grantor intends to enter into an Additional Fixed Asset
Instrument and certifying that the issuance or incurrence of Additional Fixed
Asset Debt under such Additional Fixed Asset Instrument is permitted by each
then existing Secured Revolver/Fixed Asset Documents;

(b) the administrative agent or trustee and collateral agent for such Additional
Fixed Asset Debt shall execute and deliver to the Collateral Agents a Joinder
Agreement;

(c) the Fixed Asset Collateral Documents in respect of such Additional Fixed
Asset Debt shall be subject to, and shall comply with, Sections 2.3 and 2.4 of
this Agreement; and

(d) each existing Collateral Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Intercreditor Agreement)
as the Lead Borrower or the administrative agent or trustee and collateral agent
for such Additional Fixed Asset Debt may reasonably request in order to provide
to them the rights, remedies and powers and authorities contemplated hereby, in
each consistent in all respects with the terms of this Intercreditor Agreement.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow Holdings or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Credit Document.

 

-37-



--------------------------------------------------------------------------------

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Finance Issues.

(a) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Collateral on which the Revolving Credit Collateral Agent or
any other creditor has a Lien or to permit any Grantor to obtain financing to be
secured at least in part by the ABL Collateral, whether from the Revolving
Credit Claimholders or any other Person under Section 364 of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law (“DIP Financing”) then each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees that it will raise no objection to such Cash Collateral use
or DIP Financing so long as such Cash Collateral use or DIP Financing meets the
following requirements: (i) the Fixed Asset Collateral Agents and the Fixed
Asset Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests in the Fixed Asset Collateral, and
(ii) the terms of the DIP Financing (A) do not expressly require the liquidation
of the Collateral prior to a default under the DIP Financing documentation or
Cash Collateral order and (B) do not require that any Lien of the Fixed Asset
Collateral Agents on the Fixed Asset Collateral be subordinated to or pari passu
with any Lien on the Fixed Asset Collateral securing such DIP Financing. To the
extent the Liens securing the Revolving Credit Obligations are subordinated to
or pari passu with such DIP Financing which meets the requirements of clauses
(i) through (ii) above, each Fixed Asset Collateral Agent will subordinate its
Liens in the ABL Collateral to the Liens thereon securing such DIP Financing
(and all Obligations relating thereto) and will not request adequate protection
or any other relief in connection therewith (except, as expressly agreed by the
Revolving Credit Collateral Agent or to the extent permitted by Section 6.3).

(b) Until the Discharge of Fixed Asset Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Controlling
Fixed Asset Collateral Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
Fixed Asset Collateral on which the Fixed Asset Collateral Agents or any other
creditor has a Lien or to permit any Grantor to obtain financing to be secured
at least in part by the Fixed Asset Collateral, whether from the Fixed Asset
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law (“Fixed Asset DIP Financing”) then
the Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will raise no objection to such Cash
Collateral use or Fixed Asset DIP Financing so long as such Cash Collateral use
or Fixed Asset DIP Financing meets the following requirements: (i) the Revolving
Credit Collateral Agent and the Revolving Credit Claimholders retain the right
to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the Fixed Asset DIP Financing that are materially prejudicial
to their interests in the Revolving Credit Collateral, and (ii) the terms of the
Fixed Asset DIP Financing (A) do not expressly require the liquidation of the
Collateral prior to a default under the Fixed Asset DIP Financing documentation
or Cash Collateral order and (B) do not require that any Lien of the Revolving
Credit Collateral Agent on the Revolving Credit Collateral be subordinated to or
pari passu with any Lien on the Revolving Credit Collateral securing such Fixed
Asset DIP Financing. To the extent the Liens securing the Fixed Asset
Obligations are subordinated to or pari passu with such Fixed Asset DIP
Financing which meets the requirements of clauses (i) through (ii) above, the
Revolving Credit Collateral Agent will subordinate its Liens in the Fixed

 

-38-



--------------------------------------------------------------------------------

Asset Collateral to the Liens thereon securing such Fixed Asset DIP Financing
(and all Obligations relating thereto) and will not request adequate protection
or any other relief in connection therewith (except, as expressly agreed by the
Controlling Fixed Asset Collateral Agent or to the extent permitted by
Section 6.3).

6.2. Relief from the Automatic Stay.

(a) Until the Discharge of Revolving Credit Obligations has occurred, each Fixed
Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Collateral, without the prior
written consent of the Revolving Credit Collateral Agent.

(b) Until the Discharge of Fixed Asset Obligations has occurred, the Revolving
Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Fixed Asset Collateral (other than to
the extent such relief is required to exercise its rights under Section 3.3),
without the prior written consent of the Controlling Fixed Asset Collateral
Agent.

6.3. Adequate Protection.

(a) Each Fixed Asset Collateral Agent, on behalf of itself and the applicable
Fixed Asset Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1) any request by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders for adequate protection with respect to the ABL Collateral;
provided that (A) such adequate protection claim shall not seek the creation of
any Lien over additional assets or property of any Grantor other than with
respect to assets or property that constitute Revolving Credit Collateral and
(B) if such additional assets or property shall also constitute Fixed Asset
Collateral, (i) a Lien shall have been created in favor of the Fixed Asset
Claimholders in respect of such Collateral and (ii) the Lien in favor of the
Revolving Credit Claimholders on such Fixed Asset Collateral shall be
subordinated to the extent set forth in this Agreement; or

(2) any objection by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders to any motion, relief, action or proceeding based on the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders claiming
a lack of adequate protection with respect to the ABL Collateral; provided that
if the Revolving Credit Collateral Agent is granted adequate protection in the
form of additional collateral, the Fixed Asset Collateral Agents and the Fixed
Asset Claimholders may seek or request adequate protection in the form of a Lien
on such additional collateral; it being understood and agreed that (1) if such
additional collateral shall also constitute Fixed Asset Collateral, the Lien on
such additional collateral that constitutes Fixed Asset Collateral in favor of
and providing adequate protection for the Revolving Credit Collateral Agent
shall be subordinate to the Lien on such Fixed Asset Collateral in favor

 

-39-



--------------------------------------------------------------------------------

of or providing adequate protection for the Fixed Asset Collateral Agents and
(2) if such additional collateral shall also constitute ABL Collateral, the Lien
on such additional collateral that constitutes ABL Collateral in favor of or
providing adequate protection for the Revolving Credit Collateral Agent shall be
senior to the Lien on such ABL Collateral in favor of or providing adequate
protection for the Fixed Asset Collateral Agents, in each case with respect to
the foregoing clauses (1) and (2), to the extent required by this Agreement.

(b) The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1) any request by the Controlling Fixed Asset Collateral Agent for adequate
protection with respect to the Fixed Asset Collateral; provided that (A) such
adequate protection claim shall not seek the creation of any Lien over
additional assets or property of any Grantor other than with respect to assets
or property that constitute Fixed Asset Facility Collateral and (B) if such
additional assets or property shall also constitute ABL Collateral, (i) a Lien
shall have been created in favor of the Revolving Credit Claimholders in respect
of such Collateral and (ii) the Lien in favor of the Fixed Asset Claimholders on
such ABL Collateral shall be subordinated to the extent set forth in this
Agreement; or

(2) any objection by the Controlling Fixed Asset Collateral Agent to any motion,
relief, action or proceeding based on the Controlling Fixed Asset Collateral
Agent claiming a lack of adequate protection with respect to the Fixed Asset
Collateral; provided that if the Fixed Asset Collateral Agents are granted
adequate protection in the form of additional collateral, the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders may seek or request
adequate protection in the form of a Lien on such additional collateral; it
being understood and agreed that (1) if such additional collateral shall also
constitute ABL Collateral, the Lien on such additional collateral that
constitutes ABL Collateral in favor of or providing adequate protection for the
Fixed Asset Collateral Agents shall be subordinate to the Lien on such ABL
Collateral in favor of and providing adequate protection for the Revolving
Credit Collateral Agent and (2) if such additional collateral shall also
constitute Fixed Asset Collateral, the Lien on such additional collateral that
constitutes Fixed Asset Collateral in favor of or providing adequate protection
for the Fixed Asset Collateral Agents shall be senior to the Lien on such Fixed
Asset Collateral in favor of or providing adequate protection for the Revolving
Credit Collateral Agent, in each case with respect to the foregoing clauses
(1) and (2), to the extent required by this Agreement.

 

-40-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection with respect to the ABL Collateral in the form of additional
collateral of the Credit Parties (even if such collateral is not of a type which
would otherwise have constituted ABL Collateral) in connection with any Cash
Collateral use or DIP Financing or Fixed Asset DIP Financing, then the
Controlling Fixed Asset Collateral Agent, on behalf of itself or any of the
Fixed Asset Claimholders, may seek or request adequate protection with respect
to its interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien on any assets that constitute ABL Collateral will be
subordinated to the Liens securing or providing adequate protection for the
Revolving Credit Obligations on the same basis as the other Liens of the Fixed
Asset Collateral Agents on ABL Collateral;

(2) if the Fixed Asset Claimholders (or any subset thereof) are granted adequate
protection with respect to the Fixed Asset Collateral in the form of additional
collateral of the Credit Parties (even if such collateral is not of a type which
would otherwise have constituted Fixed Asset Collateral) in connection with any
Cash Collateral use or DIP Financing or Fixed Asset DIP Financing, then the
Revolving Credit Collateral Agent, on behalf of itself or any of the Revolving
Credit Claimholders, may seek or request adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien on any assets that constitute Fixed Asset Collateral will
be subordinated to the Liens securing or providing adequate protection for the
Fixed Asset Obligations on the same basis as the other Liens of the Revolving
Credit Collateral Agent on Fixed Asset Collateral;

(3) in the event the Revolving Credit Collateral Agent, on behalf of itself or
any of the Revolving Credit Claimholders, seeks or requests adequate protection
in respect of ABL Collateral and such adequate protection is granted in the form
of additional collateral of the Credit Parties (even if such collateral is not
of a type which would otherwise have constituted ABL Collateral), then the
Revolving Credit Collateral Agent, on behalf of itself and any of the Revolving
Credit Claimholders, agrees that the Fixed Asset Collateral Agents may also be
granted a Lien on the same additional collateral as adequate protection for the
Fixed Asset Obligations and for any Cash Collateral use or DIP Financing or
Fixed Asset DIP Financing provided by the Fixed Asset Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and any of the applicable
Fixed Asset Claimholders, agrees that any Lien on such additional collateral
that constitutes ABL Collateral securing or providing adequate protection for
the Fixed Asset Obligations shall be subordinated to the Liens on such
collateral securing or providing adequate protection for the Revolving Credit
Obligations in connection with any such use of Cash Collateral or any such DIP
Financing or Fixed Asset DIP Financing provided by the Fixed Asset Claimholders
(and all Obligations relating thereto), all on the same basis as the other Liens
of the Fixed Asset Collateral Agents on ABL Collateral; and

(4) in the event any Fixed Asset Collateral Agent, on behalf of itself or any of
the Fixed Asset Claimholders, seeks or requests adequate protection in respect
of Fixed Asset Collateral and such adequate protection is granted in the form of
additional collateral of the Credit Parties (even if such collateral is not of a
type which would otherwise have constituted Fixed Asset Collateral), then each
Fixed Asset Collateral Agent, on behalf of itself and any of the Fixed Asset
Claimholders, agrees that the Revolving Credit Collateral Agent may also be
granted a Lien on the same additional collateral as adequate protection for the
Revolving Credit Obligations and for any Cash

 

-41-



--------------------------------------------------------------------------------

Collateral use or DIP Financing or Fixed Asset DIP Financing provided by the
Revolving Credit Claimholders, and the Revolving Credit Collateral Agent, on
behalf of itself and any of the Revolving Credit Claimholders, agrees that any
Lien on such additional collateral that constitutes Fixed Asset Collateral
securing or providing adequate protection for the Revolving Credit Obligations
shall be subordinated to the Liens on such collateral securing or providing
adequate protection for the Fixed Asset Obligations in connection with any such
use of cash Collateral or any such DIP Financing or Fixed Asset DIP Financing
provided by the Revolving Credit Claimholders (and all Obligations relating
thereto), all on the same basis as the other Liens of the Revolving Credit
Collateral Agent on Fixed Asset Collateral.

(d) Except as otherwise expressly set forth in this Section 6 or in connection
with the exercise of remedies with respect to (i) the ABL Collateral, nothing
herein shall limit the rights of the Fixed Asset Collateral Agents or the Fixed
Asset Claimholders from seeking adequate protection with respect to their rights
in the Fixed Asset Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise, other than from the ABL Collateral) or (ii) the Fixed
Asset Collateral, nothing herein shall limit the rights of the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders from seeking adequate
protection with respect to their rights in the ABL Collateral in any Insolvency
or Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise, other than from the Fixed Asset
Collateral).

6.4. Avoidance Issues. If any Revolving Credit Claimholder or Fixed Asset
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of Revolving Credit Obligations or the Fixed Asset Obligations,
as the case may be (a “Recovery”), then such Revolving Credit Claimholders or
Fixed Asset Claimholders shall be entitled to a reinstatement of Revolving
Credit Obligations or the Fixed Asset Obligations, as the case may be, with
respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

6.5. Post-Petition Interest.

(a) No Fixed Asset Collateral Agent nor any Fixed Asset Claimholder shall oppose
or seek to challenge any claim by the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Revolving Credit Obligations consisting of Post-Petition Interest,
fees or expenses to the extent of the value of the Lien securing any Revolving
Credit Claimholder’s claim, without regard to the existence of the Lien of the
Fixed Asset Collateral Agent on behalf of the Fixed Asset Claimholders on the
Collateral.

 

-42-



--------------------------------------------------------------------------------

(b) Neither the Revolving Credit Collateral Agent nor any other Revolving Credit
Claimholder shall oppose or seek to challenge any claim by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholder for allowance in any Insolvency
or Liquidation Proceeding of Fixed Asset Obligations consisting of Post-Petition
Interest, fees or expenses to the extent of the value of the Lien securing any
Fixed Asset Claimholder’s claim, without regard to the existence of the Lien of
the Revolving Credit Collateral Agent on behalf of the Revolving Credit
Claimholders on the Collateral.

6.6. Waivers – 506(c) and 1111(b)(2) Issues.

(a) Each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, waives any claim it may hereafter have
against any Revolving Credit Claimholder arising out of the election of any
Revolving Credit Claimholder of the application of Section 1111(b)(2) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law or out of
any grant of a security interest in connection with the ABL Collateral in any
Insolvency or Liquidation Proceeding.

(b) The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, waives any claim it may hereafter have against
any Fixed Asset Claimholder arising out of the election of any Fixed Asset
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or out of any grant of a
security interest in connection with the Fixed Asset Collateral in any
Insolvency or Liquidation Proceeding.

(c) Until the Discharge of the Revolving Credit Obligations has occurred, each
Fixed Asset Collateral Agent, for itself and on behalf of the applicable Fixed
Asset Claimholders, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law senior to or on a parity with the Liens on ABL Collateral
securing the Revolving Credit Obligations for costs or expenses of preserving or
disposing of any Collateral. Until the Discharge of the Fixed Asset Obligations
has occurred, the Revolving Credit Collateral Agent, for itself and on behalf of
the other Revolving Credit Claimholders, will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law senior to or on a parity with the Liens on Fixed Asset
Collateral securing the Fixed Asset Obligations for costs or expenses of
preserving or disposing of any Collateral.

6.7. Separate Grants of Security and Separate Classification.

(a) Each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, and the Revolving Credit Collateral Agent,
for itself and on behalf of the Revolving Credit Claimholders, acknowledges and
agrees that the grants of Liens pursuant to the Revolving Credit Collateral
Documents and the Fixed Asset Collateral Documents constitute separate and
distinct grants of Liens, and because of, among other things, their differing
rights in the Collateral, the Fixed Asset Obligations are fundamentally
different from the Revolving Credit Obligations and must be separately
classified in any plan of reorganization or similar dispositive restructuring
plan proposed, confirmed or adopted in an Insolvency or Liquidation Proceeding.
In furtherance of the foregoing, the Fixed Asset Collateral Agent, each for
itself and on behalf of the applicable Fixed Asset Claimholders, and the
Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, each agrees that the Fixed Asset Claimholders and the
Revolving Credit

 

-43-



--------------------------------------------------------------------------------

Claimholders will vote as separate classes in connection with any plan of
reorganization or similar dispositive restructuring plan in any Insolvency or
Liquidation Proceeding and that no Collateral Agent nor any Claimholder will
seek to vote with the other as a single class in connection with any plan of
reorganization or similar dispositive restructuring plan in any Insolvency or
Liquidation Proceeding.

(b) To further effectuate the intent of the parties as provided in this
Section 6.7, if it is held that the claims of the Fixed Asset Claimholders and
the Revolving Credit Claimholders in respect of the Fixed Asset Facility
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims with respect to such Fixed Asset Facility
Collateral), then each Fixed Asset Collateral Agent, for itself and on behalf of
the applicable Fixed Asset Claimholders and the Revolving Credit Collateral
Agent, for itself and on behalf of the Revolving Credit Claimholders, hereby
acknowledges and agrees that, subject to Sections 2.1 and 4.1, all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Fixed Asset Facility Collateral
(with the effect being that, to the extent that the aggregate value of the Fixed
Asset Facility Collateral is sufficient (for this purpose ignoring all claims
held by the Revolving Credit Claimholders), the Fixed Asset Claimholders shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest, fees, expenses and other claims, all amounts
owing in respect of Post-Petition Interest, including any additional interest
payable pursuant to the Fixed Asset Documents, arising from or related to a
default, whether or not a claim therefor is allowed or allowable in any
Insolvency or Liquidation Proceeding) before any distribution is made from the
Fixed Asset Collateral in respect of the claims held by the Revolving Credit
Claimholders, with the Revolving Credit Collateral Agent, for itself and on
behalf of the Revolving Credit Claimholders, hereby acknowledging and agreeing
to turn over to the Controlling Fixed Asset Collateral Agent, for itself and on
behalf of the Non-Controlling Fixed Asset Collateral Agent and the Fixed Asset
Claimholders, amounts otherwise received or receivable by them from the Fixed
Asset Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Revolving Credit Claimholders.

(c) To further effectuate the intent of the parties as provided in this Section
6.7, if it is held that the claims of the Fixed Asset Claimholders and the
Revolving Credit Claimholders in respect of the Revolving Credit Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims with respect to such Revolving Credit Collateral), then
each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders and the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, hereby acknowledges and
agrees that, subject to Sections 2.1 and 4.1, all distributions shall be made as
if there were separate classes of senior and junior secured claims against the
Grantors in respect of the Revolving Credit Collateral (with the effect being
that, to the extent that the aggregate value of the Revolving Credit Collateral
is sufficient (for this purpose ignoring all claims held by the Fixed Asset
Claimholders), the Revolving Credit Claimholders shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest, fees, expenses and other claims, all amounts owing in respect of
Post-Petition Interest, including any additional interest payable pursuant to
the Revolving Credit Agreement, arising from or related to a default, whether or
not a claim therefor is allowed or allowable in any Insolvency or Liquidation
Proceeding) before any

 

-44-



--------------------------------------------------------------------------------

distribution is made from the ABL Collateral in respect of the claims held by
the Fixed Asset Claimholders, with each Fixed Asset Collateral Agent, for itself
and on behalf of the applicable Fixed Asset Claimholders, hereby acknowledging
and agreeing to turn over to the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, amounts otherwise received
or receivable by them from the ABL Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Fixed Asset Claimholders.

(d) Each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, and the Revolving Credit Collateral Agent,
for itself and on behalf of the Revolving Credit Claimholders, acknowledges and
agrees that no Revolving Credit Claimholder nor any Fixed Asset Claimholder
(whether in the capacity of a secured creditor or an unsecured creditor) shall
propose, vote for, or otherwise support directly or indirectly any plan of
reorganization or similar dispositive restructuring plan that is inconsistent
with the priorities or other provisions of this Agreement.

(e) If, in any Insolvency or Liquidation Proceeding involving a Grantor, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed or reinstated (in whole or in part) pursuant
to a plan of reorganization or similar dispositive restructuring plan, both on
account of Revolving Credit Obligations and on account of Fixed Asset
Obligations, then, to the extent the debt obligations distributed on account of
the Revolving Credit Obligations and on account of the Fixed Asset Obligations
are secured by Liens upon the same property, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.

6.8. Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof. The
relative rights of Claimholders in or to any distributions from or in respect of
any Collateral or Proceeds of Collateral shall continue after the commencement
of any Insolvency or Liquidation Proceeding. Accordingly, the provisions of this
Agreement (including, without limitation, Section 2.1 hereof) are intended to be
and shall be enforceable as a subordination agreement within the meaning of
Section 510(a) of the Bankruptcy Code.

6.9. Sales. Subject to Sections 3.1(c)(5) and 3.2(c)(5) and 3.3, each Collateral
Agent agrees that it will consent, and will not object or oppose, or support any
party in opposing, a motion to dispose of any Priority Collateral of the other
party free and clear of any Liens or other claims under Section 363 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law if the
requisite Revolving Credit Claimholders under the Revolving Credit Agreement or
Fixed Asset Claimholders under the applicable Fixed Asset Documents, as the case
may be, have consented to such disposition of their respective Priority
Collateral, such motion does not impair, subject to the priorities set forth in
this Agreement, the rights of such party under Section 363(k) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law (so long as the right
of any Fixed Asset Claimholder to offset its claim against the purchase price
for any ABL Collateral exists only after the Revolving Credit Obligations have
been paid in full in cash, and so long as the right of any Revolving Credit
Claimholder to

 

-45-



--------------------------------------------------------------------------------

offset its claim against the purchase price for any Fixed Asset Collateral
exists only after the Fixed Asset Obligations have been paid in full in cash),
and the terms of any proposed order approving such transaction provide for the
respective Liens to attach to the proceeds of the Priority Collateral that is
the subject of such disposition, subject to the Lien priorities in Section 2.1
and the other terms and conditions of this Agreement. Each Fixed Asset
Collateral Agent and the Revolving Credit Collateral Agent further agrees that
it will not oppose, or support any party in opposing, the right of the other
party to credit bid under Section 363(k) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law with respect to its respective Priority
Collateral, subject to the provision of the immediately preceding sentence with
respect to the Priority Collateral or the other party.

SECTION 7. Reliance; Waivers, Etc.

7.1. Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under its Revolving Credit Documents, acknowledges that it and such
Revolving Credit Claimholders have, independently and without reliance on any
Fixed Asset Collateral Agent or any Fixed Asset Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Revolving Credit Documents and be bound
by the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the Revolving Credit Agreement
or this Agreement. Other than any reliance on the terms of this Agreement, each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, acknowledges that it and the Fixed Asset Claimholders have,
independently and without reliance on the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
each of the Fixed Asset Documents and be bound by the terms of this Agreement
and they will continue to make their own credit decision in taking or not taking
any action under the Fixed Asset Documents or this Agreement.

7.2. No Warranties or Liability. The Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders under the Revolving
Credit Documents, acknowledges and agrees that no Fixed Asset Collateral Agent
nor any Fixed Asset Claimholder has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Fixed Asset
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the Fixed Asset
Collateral Agents and the Fixed Asset Claimholders will be entitled to manage
and supervise their respective loans and extensions of credit under the Fixed
Asset Documents in accordance with law and the Fixed Asset Documents, as they
may, in their sole discretion, deem appropriate. Each Fixed Asset Collateral
Agent, on behalf of itself and the applicable Fixed Asset Claimholders,
acknowledges and agrees that neither the Revolving Credit Collateral Agent nor
any Revolving Credit Claimholder has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Revolving Credit
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the Revolving
Credit Collateral Agent and the Revolving Credit Claimholders will be entitled
to manage and supervise their

 

-46-



--------------------------------------------------------------------------------

respective loans and extensions of credit under their respective Revolving
Credit Documents in accordance with law and the Revolving Credit Documents, as
they may, in their sole discretion, deem appropriate. No Fixed Asset Collateral
Agent nor any Fixed Asset Claimholders shall have any duty to the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders, and the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders shall
have no duty to any Fixed Asset Collateral Agent or any of the Fixed Asset
Claimholders, to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with any Grantor (including the Revolving Credit Documents and the
Fixed Asset Documents), regardless of any knowledge thereof which they may have
or be charged with.

7.3. No Waiver of Lien Priorities.

(a) No right of the Collateral Agents, the Revolving Credit Claimholders or the
Fixed Asset Claimholders to enforce any provision of this Agreement or any
Revolving Credit Document or Fixed Asset Document shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by such Collateral Agents, Revolving
Credit Claimholders or Fixed Asset Claimholders or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Revolving Credit Documents or any of the Fixed Asset Documents, regardless of
any knowledge thereof which the Collateral Agents or the Revolving Credit
Claimholders or Fixed Asset Claimholders, or any of them, may have or be
otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Documents and
Fixed Asset Documents and subject to the provisions of Sections 2.3, 2.4 and
5.3), the Collateral Agents, the Revolving Credit Claimholders and the Fixed
Asset Claimholders may, at any time and from time to time in accordance with the
Revolving Credit Documents and Fixed Asset Documents and/or applicable law,
without the consent of, or notice to, the other Collateral Agent or the
Revolving Credit Claimholders or the Fixed Asset Claimholders (as the case may
be), without incurring any liabilities to such Persons and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy is affected, impaired
or extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Collateral Agents or any rights or remedies under any of the Revolving Credit
Documents or the Fixed Asset Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

 

-47-



--------------------------------------------------------------------------------

(3) settle or compromise any Obligation or any other liability of any Grantor or
any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(4) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

(c) Except as otherwise provided herein, the Revolving Credit Collateral Agent,
on behalf of itself and the Revolving Credit Claimholders, also agrees that the
Fixed Asset Claimholders and the Fixed Asset Collateral Agents shall have no
liability to the Revolving Credit Collateral Agent or any Revolving Credit
Claimholders, and the Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, hereby waives any claim against any Fixed
Asset Claimholder or any Fixed Asset Collateral Agent, arising out of any and
all actions which the Fixed Asset Claimholders or any Fixed Asset Collateral
Agent may take or permit or omit to take with respect to:

(1) the Fixed Asset Documents;

(2) the collection of the Fixed Asset Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Fixed Asset Collateral.

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that the Fixed Asset Claimholders and the Fixed
Asset Collateral Agents have no duty to them in respect of the maintenance or
preservation of the Fixed Asset Collateral, the Fixed Asset Obligations or
otherwise.

(d) Except as otherwise provided herein, each Fixed Asset Collateral Agent, on
behalf of itself and the applicable Fixed Asset Claimholders, also agrees that
the Revolving Credit Claimholders and the Revolving Credit Collateral Agent
shall have no liability to the Fixed Asset Collateral Agents or any Fixed Asset
Claimholders, and each Fixed Asset Collateral Agent, on behalf of itself and the
applicable Fixed Asset Claimholders, hereby waives any claim against any
Revolving Credit Claimholder or the Revolving Credit Collateral Agent, arising
out of any and all actions which the Revolving Credit Claimholders or the
Revolving Credit Collateral Agent may take or permit or omit to take with
respect to:

(1) the Revolving Credit Documents;

(2) the collection of the Revolving Credit Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any ABL
Collateral.

 

-48-



--------------------------------------------------------------------------------

Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that the Revolving Credit Claimholders and the
Revolving Credit Collateral Agent have no duty to them in respect of the
maintenance or preservation of the ABL Collateral, the Revolving Credit
Obligations or otherwise.

(e) Until the Discharge of Fixed Asset Obligations, the Revolving Credit
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Fixed Asset
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

(f) Until the Discharge of Revolving Credit Obligations, each Fixed Asset
Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Collateral or any other similar rights a junior secured creditor may
have under applicable law.

7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders and the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any Revolving Credit Documents or
any Fixed Asset Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations or Fixed Asset Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Revolving Credit
Document or any Fixed Asset Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations or Fixed
Asset Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Collateral
Agent, the Revolving Credit Obligations, any Revolving Credit Claimholder, the
Fixed Asset Collateral Agent, the Fixed Asset Obligations or any Fixed Asset
Claimholder in respect of this Agreement.

 

-49-



--------------------------------------------------------------------------------

SECTION 8. Miscellaneous.

8.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Document or any Fixed Asset
Document, the provisions of this Agreement shall govern and control.

8.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders and Fixed Asset Claimholders may continue, at any time and
without notice to any Collateral Agent, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor in reliance
hereon. Each of the Collateral Agents, on behalf of itself and the Revolving
Credit Claimholders or the Fixed Asset Claimholders, as the case may be, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Consistent with, but not in limitation of, the preceding
sentence, each Collateral Agent, on behalf of the applicable Claimholders,
irrevocably acknowledges that this Agreement constitutes a “subordination
agreement” within the meaning of both New York law and Section 510(a) of the
Bankruptcy Code. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, on the date of the Discharge
of Revolving Credit Obligations, subject to the rights of the Revolving Credit
Claimholders under Section 6.4; and

(b) with respect to the Fixed Asset Collateral Agents, the Fixed Asset
Claimholders and the Fixed Asset Obligations, on the date of the Discharge of
Fixed Asset Obligations, subject to the rights of the Fixed Asset Claimholders
under Section 6.4.

8.3. Amendments; Waivers; Additional Grantors. No amendment, modification or
waiver of any of the provisions of this Agreement by any Fixed Asset Collateral
Agent or the Revolving Credit Collateral Agent shall be deemed to be made unless
the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, (a) no
Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
that such amendment, modification or waiver (i) adversely affects or impairs its
rights hereunder, under the Fixed Asset Documents or under the Revolving Credit
Documents, (ii) imposes any additional obligation or liability upon it or (iii)

 

-50-



--------------------------------------------------------------------------------

amends, modifies or waives any provision of Section 6.1 of this Agreement and
(b) this Agreement may be amended without the consent of the Collateral Agents,
to add additional Grantors whereupon such Person will be bound by the terms
hereof to the same extent as if it had executed and delivered this Agreement as
of the date hereof.

8.4. Information Concerning Financial Condition of the Grantors and their
Subsidiaries. The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders, on the one hand, and the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Grantors and
their Subsidiaries and all endorsers and/or guarantors of the Revolving Credit
Obligations or the Fixed Asset Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the Revolving Credit Obligations or the
Fixed Asset Obligations. Neither the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders, on the one hand, nor the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders, on the other hand, shall have any duty
to advise the other of information known to it or them regarding such condition
or any such circumstances or otherwise. In the event that either the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders, on the one
hand, or any Fixed Asset Collateral Agent and the Fixed Asset Claimholders, on
the other hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5. Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Fixed Asset Claimholders or any Fixed Asset
Collateral Agent pays over to the Revolving Credit Collateral Agent or the
Revolving Credit Claimholders under the terms of this Agreement, the Fixed Asset
Claimholders and Fixed Asset Collateral Agents shall be subrogated to the rights
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders;
provided, however, that, each Fixed Asset Collateral Agent, on behalf of itself
and the applicable Fixed Asset Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolving Credit Obligations has occurred. The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by any Fixed Asset Collateral Agent or the Fixed Asset Claimholders
that are paid over to the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders pursuant to this Agreement shall not reduce any of the Fixed
Asset Obligations.

 

-51-



--------------------------------------------------------------------------------

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Collateral Agent pays over to any Fixed Asset Collateral Agent or the
Fixed Asset Claimholders under the terms of this Agreement, the Revolving Credit
Claimholders and the Revolving Credit Collateral Agent shall be subrogated to
the rights of the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders; provided, however, that, the Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Fixed Asset Obligations has
occurred. The Grantors acknowledge and agree that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders that are paid over to the Fixed Asset Collateral Agents or
the Fixed Asset Claimholders pursuant to this Agreement shall not reduce any of
the Revolving Credit Obligations.

8.6. SUBMISSION TO JURISDICTION, WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES

 

-52-



--------------------------------------------------------------------------------

THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT DOCUMENT OR FIXED ASSET
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

8.7. Notices. All notices to the Fixed Asset Claimholders and the Revolving
Credit Claimholders permitted or required under this Agreement shall also be
sent to the Fixed Asset Collateral Agents and the Revolving Credit Collateral
Agent, respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on Exhibit B hereto, or, as
to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

8.8. Further Assurances. The Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders under the Revolving Credit
Documents, and each Fixed Asset Collateral Agent, on behalf of itself and the
applicable Fixed Asset Claimholders under the Fixed Asset Documents, and the
Grantors, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Borrower, Revolving Credit Collateral Agent or any
Fixed Asset Collateral Agent may reasonably request to effectuate the terms of
and the Lien priorities contemplated by this Agreement.

 

-53-



--------------------------------------------------------------------------------

8.9. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.10. Binding on Successors and Assigns. This Agreement shall be binding upon
the Revolving Credit Collateral Agent, the Revolving Credit Claimholders, the
Fixed Asset Collateral Agents, the Fixed Asset Claimholders and their respective
successors and assigns.

8.11. Specific Performance. Each of the Revolving Credit Collateral Agent and
each Fixed Asset Collateral Agent may demand specific performance of this
Agreement. The Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, and each Fixed Asset Collateral Agent, on behalf
of itself and the applicable Fixed Asset Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders or any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders, as the case may be.

8.12. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.14. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Collateral Agents, the Revolving Credit Claimholders, the Fixed Asset
Claimholders and, with respect to Sections 5.1, 5.2, 5.3, 5.4, 5.7, 8.3 and
8.17, the Borrowers and the other Grantors. Nothing in this Agreement shall
impair, as between the Grantors and the Revolving Credit Collateral Agent and
the Revolving Credit Claimholders, or as between the Grantors and the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders, the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Credit Documents and the Fixed Asset Documents, respectively.

8.16. Provisions to Define Relative Rights. The provisions of this Agreement are
and are intended for the purpose of defining the relative rights of the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders on the
one hand and the Fixed Asset

 

-54-



--------------------------------------------------------------------------------

Collateral Agents and the Fixed Asset Claimholders on the other hand. Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the Revolving Credit Obligations
and the Fixed Asset Obligations as and when the same shall become due and
payable in accordance with their terms.

8.17. Intercreditor Agreements. Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that the Fixed Asset
Claimholders holding Pari First Lien Fixed Asset Obligations (as among
themselves), the Fixed Asset Claimholders holding Pari Second Lien Fixed Asset
Obligations (as among themselves) and the Fixed Asset Claimholders holding Fixed
Asset Obligations (as among each other) may in each case enter into
intercreditor agreements (or similar arrangements) with the relevant
Representatives governing the rights, benefits and privileges of the Fixed Asset
Claimholders holding Pari First Lien Fixed Asset Obligations (as among
themselves), Fixed Asset Claimholders holding Pari Second Lien Fixed Asset
Obligations (as among themselves) or the Fixed Asset Claimholders holding Fixed
Asset obligations (as among each other), as the case may be, in respect of any
or all of the Collateral and the applicable Fixed Asset Documents, including as
to the application of proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

Initial Fixed Asset Collateral Agent BANK OF AMERICA, N.A., as Initial Fixed
Asset Collateral Agent By:  

/s/ Mark W. Kushemba

  Name: Mark W. Kushemba   Title:   Managing Director

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

Second Lien Initial Fixed Asset Collateral Agent

BANK OF AMERICA, N.A., as Second

Lien Initial Fixed Asset Collateral Agent

By:  

/s/ Mark W. Kushemba

  Name: Mark W. Kushemba   Title:   Managing Director

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

Revolving Credit Administrative Agent

BANK OF AMERICA, N.A., as Revolving

Credit Administrative Agent

By:  

/s/ James Foley

  Name: James Foley   Title:   Senior Vice President

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

Revolving Credit Collateral Agent

BANK OF AMERICA, N.A., as Revolving

Credit Collateral Agent

By:  

/s/ James Foley

  Name: James Foley   Title:   Senior Vice President

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: Holdings     SHAY INTERMEDIATE HOLDING II
CORPORATION By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   President and Treasurer Borrowers PAE
HOLDING CORPORATION, By:  

/s/ Paul W. Cobb, Jr.

  Name:   Paul W. Cobb, Jr.   Title:   Vice President PACIFIC ARCHITECTS AND
ENGINEERS INCORPORATED, By:  

/s/ Richard Kirk von Seelen

  Name:   Richard Kirk von Seelen   Title:   Vice President PAE GOVERNMENT
SERVICES, INC., By:  

/s/ Richard Kirk von Seelen

  Name:   Richard Kirk von Seelen   Title:   Treasurer PACIFIC OPERATIONS
MAINTENANCE COMPANY, By:  

/s/ Richard Kirk von Seelen

  Name:   Richard Kirk von Seelen   Title:   Treasurer PAE DESIGN AND FACILITY
MANAGEMENT, By:  

/s/ Richard Kirk von Seelen

  Name:   Richard Kirk von Seelen   Title:   Treasurer

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

PAE PROFESSIONAL SERVICES, INC., By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title:   Assistant Secretary PAE LABAT-ANDERSON
INCORPORATED, By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title:   Assistant Secretary A-T SOLUTIONS, INC., By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer PAE JUSTICE SUPPORT, By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title:   Assistant Secretary PAE AVIATION AND TECHNICAL
SERVICES LLC, By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer PAE APPLIED TECHNOLOGIES
LLC, By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer PAE HANFORD LLC, By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

Guarantors DYNCORP, By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer PAE SHIELD ACQUISITION
COMPANY, INC., By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title:   Assistant Secretary A-T SOLUTIONS CORPORATE
HOLDINGS PRIME, INC., By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer A-T SOLUTIONS CORPORATE
HOLDINGS, INC., By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer A-T SOLUTIONS HOLDINGS,
INC., By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer PAE INTERNATIONAL, By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

AFGHAN HOLDCO LLC, By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary DEFENSE SUPPORT SERVICES
INTERNATIONAL 3 LLC, By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary PAE TRAINING SERVICES, LLC,
By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer PAE HUMANITARIAN RESPONSE
LLC, By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer DEFENSE SUPPORT SERVICES
INTERNATIONAL, LLC, By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary DEFENSE SUPPORT SERVICES
INTERNATIONAL 2, LLC, By:  

/s/ Stephanie Finn

  Name: Stephanie Finn   Title: Assistant Secretary PAE LOGISTICS LLC, By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title: Treasurer

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

ACCELLIGENCE LLC, By: A-T SOLUTIONS, INC., its sole member By:  

/s/ Richard Kirk von Seelen

  Name: Richard Kirk von Seelen   Title:   Treasurer

 

[PAE - Signature Page to Intercreditor Agreement (ABL)]



--------------------------------------------------------------------------------

Exhibit A

[FORM OF] JOINDER AGREEMENT NO. [    ] dated as of [    ], 20[    ] to the
INTERCREDITOR AGREEMENT dated as of October 20, 2016 (the “Intercreditor
Agreement”), among PAE Holding Corporation, a Delaware corporation (the
“Borrower”), Shay Intermediate Holding II Corporation, a Delaware corporation
(“Holdings”), certain subsidiaries and affiliates of Holdings (each a
“Grantor”), Bank of America, N.A., as Revolving Credit Administrative Agent and
as Revolving Credit Collateral Agent under the Revolving Credit Agreement, Bank
of America, N.A., as Initial Fixed Asset Administrative Agent and as Initial
Fixed Asset Collateral Agent under the Initial Fixed Asset Facility Agreement,
and as Controlling Fixed Asset Collateral Agent, Bank of America, N.A., as
Second Lien Initial Fixed Asset Administrative Agent and as Second Lien Initial
Fixed Asset Collateral Agent under the Second Lien Initial Fixed Asset Facility
Agreement and the Additional Fixed Asset Collateral Agents from time to time a
party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. As a condition to the ability of the Lead Borrower or any other Grantor to
incur Additional Fixed Asset Debt after the date of the Intercreditor Agreement
and to secure such Additional Fixed Asset Debt with the Lien and to have such
Additional Fixed Asset Debt guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Fixed Asset Collateral Documents, the
[collateral agent] in respect of such Additional Fixed Asset Debt is required to
become an Additional Fixed Asset Collateral Agent under, and such Additional
Fixed Asset Debt and the Fixed Asset Claimholders in respect thereof are
required to become subject to and bound by, the Intercreditor Agreement.
Section 5.7(b) of the Intercreditor Agreement provides that such collateral
agent may become a Fixed Asset Collateral Agent under, and such Additional Fixed
Asset Debt and such Fixed Asset Claimholders may become subject to and bound by,
Intercreditor Agreement, pursuant to the execution and delivery by the New
Additional Fixed Asset Collateral Agent (as defined below) of an instrument in
the form of this Joinder Agreement and the satisfaction of the other conditions
set forth in Section 5.7 of the Intercreditor Agreement. The undersigned
collateral agent (the “New Additional Fixed Asset Collateral Agent”) is
executing this Joinder Agreement in accordance with the requirements of the
applicable Secured Revolver/Fixed Asset Documents.

Accordingly, the Revolving Credit Collateral Agent, the Controlling Fixed Asset
Collateral Agent and the New Additional Fixed Asset Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.7(b) of the Intercreditor Agreement, the
New Additional Fixed Asset Collateral Agent by its signature below becomes a
Fixed Asset Collateral Agent under, and the related Additional Fixed Asset Debt
and Fixed Asset Claimholders become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Additional Fixed Asset
Collateral Agent had originally been named therein as a Fixed Asset Collateral
Agent, and the New Additional Fixed Asset Collateral Agent, on behalf of itself
and such Fixed Asset Claimholders, hereby agrees to all the terms and provisions
of the Intercreditor Agreement applicable to it as a Fixed Asset Collateral
Agent and to the Fixed Asset Claimholders that it represents as Fixed Asset
Claimholders. Each reference to a “Fixed Asset Collateral Agent” or “Additional
Fixed Asset Collateral Agent” in the Intercreditor Agreement shall be deemed to
include the New Additional Fixed Asset Collateral Agent. The Intercreditor
Agreement is hereby incorporated herein by reference.

 

A-1



--------------------------------------------------------------------------------

SECTION 2. The New Additional Fixed Asset Collateral Agent represents and
warrants to the Revolving Credit Collateral Agent, the Controlling Fixed Asset
Collateral Agent and the other Claimholders that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee] under [describe new Fixed Asset Facility], (ii) this Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, (iii) the Fixed Asset Documents relating to such Additional Fixed
Asset Debt provide that, upon the New Additional Fixed Asset Collateral Agent’s
entry into this Joinder Agreement, the Fixed Asset Claimholders in respect of
such Additional Fixed Asset Debt will be subject to and bound by the provisions
of the Intercreditor Agreement as Fixed Asset Claimholders and (iv) the
applicable Additional Fixed Asset Claimholders and the Collateral with respect
to such Additional Fixed Asset Debt have agreed to be bound by the terms and
conditions of the Intercreditor Agreement.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
the Revolving Credit Collateral Agent and the Controlling Fixed Asset Collateral
Agent shall have received a counterpart of this Joinder Agreement that bears the
signature of the New Additional Fixed Asset Collateral Agent. Delivery of an
executed signature page to this Joinder Agreement by facsimile transmission or
other electronic method shall be effective as delivery of a manually signed
counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.7 of the Intercreditor Agreement. All
communications and notices hereunder to the New Additional Fixed Asset
Collateral Agent shall be given to it at the address set forth below its
signature hereto.

 

A-2



--------------------------------------------------------------------------------

SECTION 8. The Lead Borrower agrees to reimburse the Revolving Credit Collateral
Agent and the Controlling Fixed Asset Collateral Agent for their respective
reasonable out-of-pocket expenses in connection with this Joinder Agreement,
including the reasonable fees, other charges and disbursements of counsel for
the Revolving Credit Collateral Agent and the Controlling Fixed Asset Collateral
Agent.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Additional Fixed Asset Collateral Agent, the
Revolving Credit Collateral Agent and the Controlling Fixed Asset Collateral
Agent have duly executed this Joinder Agreement to the Intercreditor Agreement
as of the day and year first above written.

 

[NAME OF NEW ADDITIONAL FIXED ASSET COLLATERAL AGENT]

as [                 ] for the holders of [                 ]

By:  

 

  Name:     Title:     Address for notices:    

 

   

 

    Attention of:                                                              
  Telecopy:                                                                

BANK OF AMERICA, N.A.,

as Revolving Credit Collateral Agent

By:  

 

  Name:   Title:

[                 ],

as Controlling Fixed Asset Collateral Agent

By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Acknowledged by: PAE HOLDING CORPORATION By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:  

 

  Name:   Title:

 

A-5



--------------------------------------------------------------------------------

Schedule I to the

Joinder Agreement to the

Intercreditor Agreement

Grantors

[             ]

 

A-6



--------------------------------------------------------------------------------

Exhibit B

Notice Addresses

Initial Fixed Asset Collateral Agent:

Bank of America, N.A.

NC1-026-06-03

900 W. Trade Street

Charlotte, North Carolina 28255

Attention: Cindy Jordan

Telephone No.: 980-386-2359

Email: cindy.t.jordan@baml.com

Second Lien Initial Fixed Asset Collateral Agent:

Bank of America, N.A.

NC1-026-06-03

900 W. Trade Street

Charlotte, North Carolina 28255

Attention: Cindy Jordan

Telephone No.: 980-386-2359

Email: cindy.t.jordan@baml.com

Revolving Credit Administrative Agent:

Bank of America, N.A.

1600 John F. Kennedy Boulevard, 11th floor

Philadelphia, Pennsylvania 19103

Attention: Kevin W. Corcoran

Telephone No.: 267-675-0162

Email: kevin.w.corcoran@baml.com

Revolving Credit Collateral Agent:

Bank of America, N.A.

1600 John F. Kennedy Boulevard, 11th floor

Philadelphia, Pennsylvania 19103

Attention: Kevin W. Corcoran

Telephone No.: 267-675-0162

Email: kevin.w.corcoran@baml.com

 

 

B-1



--------------------------------------------------------------------------------

Grantors:

PAE Holding Corporation

c/o Platinum Equity, LLC

360 North Crescent Drive

Beverly Hills, California 90210

Facsimile: (310) 712-1863

 

B-2